Exhibit 10.3

 

$95,000,000

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of June 30, 2004

 

between

 

CRIIMI Financing Co., Inc.,

 

as Seller,

 

and

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

 

as Buyer.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

APPLICABILITY

 

 

 

 

2.

DEFINITIONS

 

 

 

 

3.

INITIATION; CONFIRMATION; TERMINATION; FEES

 

 

 

 

4.

MARGIN MAINTENANCE

 

 

 

 

5.

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 

 

 

 

6.

SECURITY INTEREST

 

 

 

 

7.

PAYMENT, TRANSFER AND CUSTODY

 

 

 

 

8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED SECURITIES

 

 

 

 

9.

RESERVED

 

 

 

 

10.

REPRESENTATIONS

 

 

 

 

11.

NEGATIVE COVENANTS OF SELLER

 

 

 

 

12.

AFFIRMATIVE COVENANTS OF SELLER

 

 

 

 

13.

SINGLE-PURPOSE ENTITY

 

 

 

 

14.

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

15.

SINGLE AGREEMENT

 

 

 

 

16.

RECORDING OF COMMUNICATIONS

 

 

 

 

17.

NOTICES AND OTHER COMMUNICATIONS

 

 

 

 

18.

ENTIRE AGREEMENT; SEVERABILITY

 

 

 

 

19.

NON-ASSIGNABILITY

 

 

 

 

20.

GOVERNING LAW

 

 

 

 

21.

NO WAIVERS, ETC.

 

 

 

 

22.

USE OF EMPLOYEE PLAN ASSETS

 

 

 

 

23.

INTENT

 

 

 

 

24.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

 

 

 

25.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

 

 

 

26.

NO RELIANCE

 

 

 

 

27.

INDEMNITY

 

 

 

 

28.

MISCELLANEOUS

 

 

 

 

29.

TAX TREATMENT

 

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I

Names and Addresses for Communications between Parties

 

 

SCHEDULE I-A

Original Purchase Percentages, CF Sweep Purchase Percentages, Buyer’s Margin
Percentages and Applicable Spreads

 

 

SCHEDULE II

Exceptions to Seller’s Representations and Warranties

 

 

EXHIBIT I

Form of Confirmation

 

 

EXHIBIT II

Authorized Representatives of Seller

 

 

EXHIBIT III

Monthly Reporting Package

 

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT, dated as of June 30, 2004, by and among CRIIMI
FINANCING CO., INC., a Maryland corporation (the “Seller”) and DEUTSCHE BANK AG,
CAYMAN ISLANDS BRANCH, a branch of a foreign banking institution (the “Buyer”).

 


1.             APPLICABILITY


 

From time to time the parties hereto may enter into transactions in which the
Seller agrees to transfer to the Buyer securities or other assets (“Securities”)
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller such Securities at a date certain or on demand, against
the transfer of funds by Seller.  Each such transaction shall be referred to
herein as a “Transaction” and, unless otherwise agreed in writing, shall be
governed by this Agreement, including any supplemental terms or conditions
contained in any exhibits identified herein as applicable hereunder.

 


2.             DEFINITIONS


 

“Accelerated Repurchase Date” shall have the meaning specified in Section
14(a)(i) of this Agreement.

 

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.

 

“Additional Purchased Securities” shall mean Securities provided by Seller to
Buyer pursuant to Paragraph 4(a) hereof.

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

 

“Agreement” shall mean this Master Repurchase Agreement, dated as of June 30,
2004 by and among CRIIMI Financing Co., Inc. and Deutsche Bank AG, Cayman
Islands Branch, as such agreement may be modified or supplemented from time to
time.

 

--------------------------------------------------------------------------------


 

“Alternative Rate” shall have the meaning specified in Section 3(g) of this
Agreement.

 

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

 

“Applicable Spread” shall mean, with respect to any Transaction:

 

(i)            so long as no Event of Default shall have occurred and be
continuing, the incremental per annum rate (expressed as a number of “basis
points”, each basis point being equivalent to 1/100 of 1%) specified in Schedule
I-A attached to this Agreement as being the “Applicable Spread” for the related
Purchased Securities, and

 

(ii)           after the occurrence and during the continuance of an Event of
Default, the applicable incremental per annum rate described in clause (i) of
this definition, plus 300 basis points (3.0%).

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York or
Illinois are authorized or obligated by law or executive order to be closed.

 

“Buyer” shall mean Deutsche Bank AG, Cayman Islands Branch, or any successor.

 

“Buyer’s Margin Amount” shall mean, with respect to any Transaction for Eligible
CRIIMI Securities as of any date, the amount obtained by application of the
Buyer’s Margin Percentage to the Repurchase Price for such Transaction as of
such date.

 

“Buyer’s Margin Percentage” shall mean, with respect to any Transaction for
Eligible CRIIMI Securities as of any date, the reciprocal of the “Margin
Maintenance Percentage” specified in Schedule I-A attached to this Agreement
(i.e., the percentage that when multiplied by the applicable percentage set
forth in Schedule I-A under the heading “Margin Maintenance Percentage” equals
1.00).  The Buyer’s Margin Percentage for each of the applicable percentages set
forth in Schedule I-A is set forth below:

 

Eligible CRIIMI Securities

 

Margin Maintenance
Percentage
Set Forth on Schedule I-A

 

Buyer’s Margin
Percentage

 

Class E Bond

 

85

%

117.6471

%

Junior D Certificates

 

90

%

111.1111

%

 

“CBO REIT II” shall mean CBO REIT II, Inc., a Maryland corporation.

 

“CF Sweep Event” shall mean, with respect to any Transaction for Eligible CRIIMI
Securities as of any date, a determination by Buyer that (i) the Repurchase
Price of the related Purchased Security as of such date exceeds (ii) the product
obtained by multiplying the aggregate Market Value of such Purchased Security as
of such date by the “CF Sweep Purchase Percentage” for such Purchased Security,
as set forth in Schedule I-A attached to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” shall mean:

 

(A)  any transaction or event, or transactions or events, as a result of which
any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) (other than Brascan Real Estate
Financial Investments LLC) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Sponsor (or other securities convertible into such securities)
representing more than 35% of the combined voting power of all securities of the
Sponsor entitled to vote in the election of the directors of the Sponsor;

 

(B)  any transaction or event as a result of which either (1) Sponsor ceases to
own, beneficially or of record, indirectly at least 51% of the voting power and
economic interest of Seller or (2) CBO REIT II ceases to own, beneficially or of
record, 100% of the voting power and economic interest of Seller; or

 

(C)  the consummation of a merger or consolidation of Sponsor with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of Sponsor immediately prior to such
merger, consolidation or other reorganization.

 

“Class B Certificate” and “Class E Securities” shall have the respective meaning
specified in the definition of Eligible CRIIMI Securities.

 

“Collection Period” shall mean with respect to the applicable Remittance Date in
any month, the period beginning on and including the Remittance Date in the
month preceding the month in which such applicable Remittance Date occurs and
continuing to but excluding such applicable Remittance Date.

 

“Confirmation” shall have the meaning specified in Section 3(b) of this
Agreement.

 

“CRIIMI Securities Cash Management Account” shall mean a segregated interest
bearing account, in the name of Seller in trust for Buyer, established at the
Securities Intermediary.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of June 30,
2004, by and among the Custodian, the Seller and the Buyer.

 

“Custodian” shall mean LaSalle Bank National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed).

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

3

--------------------------------------------------------------------------------


 

“Deficit Cure Amount” shall mean, with respect to any Transaction for Eligible
CRIIMI Securities as of any date, the amount (expressed in dollars) obtained by
dividing (i) the Repurchase Price of the related Purchased Security as of such
date by (ii) the “Original Purchase Percentage” for such Purchased Security, as
set forth in Schedule I-A attached to this Agreement.

 

“Early Repurchase Date” shall have the meaning specified in Section 3(d) of this
Agreement.

 

“Eligible CRIIMI Securities” shall mean the CRIIMI MAE Class D Trust
Certificate-Class B in the face amount of $59,001,000 (the “Class B
Certificate”), and the CRIIMI MAE Commercial Mortgage Trust, Commercial Mortgage
Bond, Series 1998-C1 Class E securities in the outstanding principal amount of
$70,889,000 (the “Class E Securities”).

 

“Eligible GNMA Securities” means mortgage pass-through certificates issued by
the Government National Mortgage Association.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

 

“Event of Default” shall have the meaning specified in Section 14 of this
Agreement.

 

“Exit Fee” shall mean the fee equal to 0.25% of the Repurchase Price with
respect to any Transaction for Eligible CRIIMI Securities payable pursuant to
Section 3(f) of this Annex I.

 

“Extension Conditions” shall have the meaning specified in Section 3(e) of this
Agreement.

 

“Facility Amount” shall mean $95,000,000.

 

“Filings” shall have the meaning specified in Section 6 of this Agreement.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“GNMA Securities Cash Management Account” shall mean a segregated interest
bearing account, in the name of Seller in trust for Buyer, established at the
Securities Intermediary.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with

 

4

--------------------------------------------------------------------------------


 

jurisdiction exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Guaranty” shall mean the Guaranty, dated as of the date hereof, from the
Sponsor to the Buyer, of payment of 10% of the Purchase Price outstanding from
time to time with respect to Transactions for Eligible CRIIMI Securities, plus
any related reasonable third party costs of enforcement of such Guaranty.

 

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Securities, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller, with one or more counterparties
reasonably acceptable to the Buyer.

 

“Income” shall mean, with respect to any Purchased Security at any time, the sum
of (x) any principal thereof and all interest, dividends or other distributions
thereon and (y) all net sale proceeds received by Seller in connection with a
sale of such Purchased Security (other than net sale proceeds received from
Buyer in accordance with this Agreement).

 

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 27 of this Agreement.

 

“ISDA Master Agreement” shall mean any ISDA Master Agreement (including
respective schedules, annexes and confirmations) executed by the Seller and
Buyer or an Affiliate of the Buyer in connection with a hedging transaction.

 

“LIBOR” shall mean the rate per annum calculated as set forth below:

 

(i)            On each Pricing Rate Determination Date, LIBOR for the next
Pricing Rate Period will be the rate for deposits in United States dollars for a
one-month period which appears on Telerate Page 3750 as of 11:00 a.m., London
time, on such date; or

 

(ii)           On any Pricing Rate Determination Date on which no such rate
appears on Telerate Page 3750 as described above, LIBOR for the next Pricing
Rate Period will be determined on the basis of the arithmetic mean of the rates
at which deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period.  If on such date only one or none of
the Reference Banks provide such quotations, LIBOR shall be deemed to be the
arithmetic mean of the offered quotations that leading banks in The City of New
York selected by Buyer and approved by the Seller are quoting on such date for
one-month U.S. Dollar deposits in an amount reasonably determined by Buyer to be
representative of a single transaction in such market at such time by reference
to the principal London offices of leading banks in the London interbank market;
provided that if LIBOR cannot be determined in accordance with one of the
foregoing procedures, LIBOR shall be the LIBOR as determined on the previous
determination date.

 

5

--------------------------------------------------------------------------------


 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100 of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).

 

“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

LIBOR

 

 

1 – Reserve Requirement

 

 

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBO Rate.

 

“Margin Deficit” shall have the meaning specified in Paragraph 4(a) hereof.

 

“Margin Notice Deadline” shall mean 11:00 a.m. (New York City time).

 

“Market Value” shall mean, with respect to any Transaction for Eligible CRIIMI
Securities as of any relevant date, the market value for the related Purchased
Security on such date, as determined by Buyer from time to time in its sole good
faith business judgment.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Original Purchase Percentage” shall mean, with respect to any Transaction as of
any day, the “Original Purchase Percentage” specified for the applicable
Eligible CRIIMI Securities or Eligible GNMA Securities in Schedule I-A attached
to this Annex I.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price for such Transaction on a 360-day-per-year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and

 

6

--------------------------------------------------------------------------------


 

ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

 

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the LIBO Rate for such Pricing Rate Period plus the relevant Applicable Spread
for such Transaction and shall be subject to adjustment and/or conversion as
provided in Sections 3(g) and 3(h) of this Agreement (i.e. in such event the
rate equal to the LIBO Rate plus the relevant Applicable Spread shall not
apply).

 

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

 

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and excluding the following
Remittance Date, and (b) in the case of any subsequent Pricing Rate Period, the
period commencing on and including such Remittance Date and ending on and
excluding the following Remittance Date; provided, however, that in no event
shall any Pricing Rate Period end subsequent to the Repurchase Date.

 

“Principal Payment” shall mean, with respect to any Purchased Security, any
payment or prepayment of principal received by the Securities Intermediary in
respect thereof.

 

“Purchase Date” shall mean the date on which Purchased Securities are to be
transferred by Seller to Buyer.

 

“Purchase Price” shall mean, with respect to any Purchased Security, the price
at which such Purchased Security is transferred by Seller to Buyer on the
applicable Purchase Date.  The Purchase Price as of any Purchase Date for any
Purchased Security shall be an amount (expressed in United States Dollars) equal
to the product obtained by multiplying (i) the Market Value of such Purchased
Security by (ii) the “Original Purchase Percentage” for such Purchased Security,
as set forth in Schedule I-A attached to this Agreement; provided, that
notwithstanding the foregoing, the Seller may request that the Purchase Price
set forth in a Confirmation be determined by applying a percentage lower than
the Original Purchase Percentage set forth in Schedule I-A attached to this
Annex I and, in such event, such lower percentage shall be deemed the “Original
Purchase Percentage” for purposes of the calculation of the Target Price but not
for any other purpose under the Agreement..

 

“Purchased Securities” shall mean, (i) with respect to any Transaction, the
Eligible CRIIMI Securities or Eligible GNMA Securities sold by Seller to Buyer
in such Transaction, and (ii) with respect to the Transactions in general, all
Eligible CRIIMI Securities and Eligible GNMA Securities sold by Seller to Buyer
and any additional collateral delivered by Seller to Buyer pursuant to Section
4(a) of this Agreement.

 

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
Reference Banks shall be JPMorgan Chase Bank, Barclays Bank, Plc and Deutsche
Bank AG.  If any such Reference Bank should be

 

7

--------------------------------------------------------------------------------


 

unwilling or unable to act as such or if the Buyer shall terminate the
appointment of any such Reference Bank or if any of the Reference Banks should
be removed from the Reuters Monitor Money Rates Service or in any other way fail
to meet the qualifications of a Reference Bank, the Buyer in the exercise of its
good faith business judgment may designate alternative banks meeting the
criteria specified in clauses (i) and (ii) above.

 

“Relevant System” shall mean (a) The Depository Trust Company in New York, New
York, or (b) such other clearing organization or book-entry system as is
designated in writing by the Buyer.

 

“Remittance Date” shall mean with respect to the Transaction for Eligible CRIIMI
Securities, the fifth (5th) calendar day of each month, and, with respect to the
Transaction for Eligible GNMA Securities, the sixteenth (16th) calendar day of
each month or, in each case, the next succeeding Business Day, if such calendar
day shall not be a Business Day, or such other day as is mutually agreed to by
Seller and Buyer.

 

“Replacement Collateral” shall have the meaning specified in Section 14(b)(ii)
of this Agreement.

 

“Repurchase Date” shall mean the third anniversary of the date of this Agreement
in 2007 (or if such day is not a Business Day, the next Business Day); provided,
however, that if all of the Extension Conditions described in Section 3(e) of
this Agreement shall be timely satisfied, the Repurchase Date shall be extended
for an additional twelve (12) months following the initial Repurchase Date.

 

“Repurchase Price” shall mean, with respect to any Purchased Securities as of
any date, the price at which such Purchased Securities are to be transferred
from Buyer to Seller upon termination of the related Transaction; such price
will be determined in each case as the sum of the Purchase Price of such
Purchased Securities and the Price Differential with respect to such Purchased
Securities as of the date of such determination, minus all Income and cash
actually received by Buyer in respect of such Transaction pursuant to this
Agreement.

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

 

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by the Buyer.

 

“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
Business Day preceding the first day of such Pricing Rate Period with respect to
any Transaction.

 

8

--------------------------------------------------------------------------------


 

“Securities” shall have the meaning specified in Section 1.

 

“Securities Intermediary” shall mean LaSalle Bank National Association, or any
successor Securities Intermediary appointed by Buyer with the prior written
consent of Seller (which consent shall not be unreasonably withheld or delayed).

 

“Securitization Document” shall mean, with respect to any Eligible CRIIMI
Securities, any pooling and servicing agreement, trust agreement, indenture or
other agreement governing the issuance and administration of such Eligible
CRIIMI Securities.

 

“Seller” shall mean CRIIMI Financing Co., Inc., a Maryland corporation.

 

“Single-Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly and subject to
this Agreement, the Eligible CRIIMI Securities and Eligible GNMA Securities,
does not engage in any business unrelated to the Eligible CRIIMI Securities and
Eligible GNMA Securities and the financing thereof, does not have any assets
other than the Eligible CRIIMI Securities and Eligible GNMA Securities and the
financing thereof, or any indebtedness other than as permitted by this
Agreement, has its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, and holds itself out as being a Person, separate and apart from
any other Person.

 

“Sponsor” shall mean CRIIMI MAE Inc., a Maryland corporation.

 

“Target Price” shall mean, with respect to any Transaction of any date, the
amount (expressed in dollars) obtained by multiplying (i) the Market Value of
the related Purchased Securities as of such date by (ii) the “Original Purchase
Percentage” for such Purchased Securities, as set forth in Schedule I-A attached
to this Agreement.

 

“Telerate Page 3750” shall mean the display page currently so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

 

“Transaction Conditions Precedent” shall have the meaning specified in Section
3(b) of this Agreement.

 

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, the Custodial Agreement, and all
Confirmations executed pursuant to this Agreement in connection with specific
Transactions.

 

“Trustee” shall mean, with respect to any Eligible CRIIMI Securities, the
trustee under the Securitization Document applicable to such Eligible CRIIMI
Securities.

 

“UCC” shall have the meaning specified in Section 6 of this Agreement.

 

9

--------------------------------------------------------------------------------


 


3.             INITIATION; CONFIRMATION; TERMINATION; FEES


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE “TRANSACTION CONDITIONS PRECEDENT” SPECIFIED
IN SECTION 3(B) OF THIS AGREEMENT), AN AGREEMENT TO ENTER INTO A TRANSACTION
SHALL BE MADE IN WRITING AT THE INITIATION OF SELLER AS PROVIDED BELOW;
PROVIDED, HOWEVER, THAT (I) THE AGGREGATE REPURCHASE PRICE (EXCLUDING THE PRICE
DIFFERENTIAL WITH RESPECT TO THE PURCHASED SECURITIES AS OF THE DATE OF
DETERMINATION) FOR ALL TRANSACTIONS SHALL NOT EXCEED THE FACILITY AMOUNT AND
(II) THE BUYER SHALL NOT HAVE ANY OBLIGATION TO ENTER INTO A TRANSACTION WITH
THE SELLER (A) AFTER THE THREE YEAR ANNIVERSARY DATE OF THE DATE OF THIS
AGREEMENT OR (B) MORE THAN ONE TIME WITH RESPECT TO THE ELIGIBLE CRIIMI
SECURITIES AND THE ELIGIBLE GNMA SECURITIES (I.E. THE SELLER MAY NOT SELL,
REPURCHASE AND RESELL).  FOR ALL PURPOSES OF THIS AGREEMENT, EACH OF THE
TRANSACTIONS WITH RESPECT TO THE ELIGIBLE CRIIMI SECURITIES AS A WHOLE AND THE
ELIGIBLE GNMA SECURITIES AS A WHOLE SHALL BE DEEMED THE SUBJECT OF INDIVIDUAL
SEPARATE TRANSACTIONS.  SELLER SHALL GIVE BUYER WRITTEN NOTICE OF EACH PROPOSED
TRANSACTION.  ON THE PURCHASE DATE FOR A TRANSACTION, THE PURCHASED SECURITIES
SHALL BE TRANSFERRED TO BUYER OR ITS DESIGNEE AGAINST THE TRANSFER OF THE
PURCHASE PRICE TO AN ACCOUNT OF SELLER.


 


(B)           PROVIDED EACH OF THE TRANSACTION CONDITIONS PRECEDENT (AS
HEREINAFTER DEFINED) SHALL HAVE BEEN SATISFIED (OR WAIVED BY BUYER), BUYER SHALL
PROMPTLY DELIVER TO SELLER A WRITTEN CONFIRMATION IN THE FORM OF EXHIBIT I
ATTACHED HERETO OF EACH TRANSACTION (A “CONFIRMATION”).  SUCH CONFIRMATION SHALL
DESCRIBE THE PURCHASED SECURITIES (INCLUDING CUSIP NUMBER, IF ANY), SHALL
IDENTIFY BUYER AND SELLER, AND SHALL SET FORTH:


 


(I)            THE PURCHASE DATE,


 


(II)           THE PURCHASE PRICE FOR SUCH PURCHASED SECURITIES,


 


(III)          THE REPURCHASE DATE,


 


(IV)          THE PRICING RATE APPLICABLE TO THE TRANSACTION (INCLUDING THE
APPLICABLE SPREAD) AND


 


(V)           ANY ADDITIONAL TERMS OR CONDITIONS NOT INCONSISTENT WITH THIS
AGREEMENT.  WITH RESPECT TO ANY TRANSACTION, THE PRICING RATE SHALL BE
DETERMINED INITIALLY ON THE PRICING RATE DETERMINATION DATE APPLICABLE TO THE
FIRST PRICING RATE PERIOD FOR SUCH TRANSACTION, AND SHALL BE RESET ON EACH RESET
DATE FOR THE NEXT SUCCEEDING PRICING RATE PERIOD FOR SUCH TRANSACTION.  BUYER OR
ITS AGENT SHALL DETERMINE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT THE
PRICING RATE ON EACH PRICING RATE DETERMINATION DATE FOR THE RELATED PRICING
RATE PERIOD AND NOTIFY SELLER OF SUCH RATE FOR SUCH PERIOD ON THE RESET DATE. 
FOR PURPOSES OF THIS SECTION 3(B), THE “TRANSACTION CONDITIONS PRECEDENT” SHALL
BE DEEMED TO HAVE BEEN SATISFIED WITH RESPECT TO ANY PROPOSED TRANSACTION IF:


 

(A)          NO DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT SHALL HAVE
OCCURRED AND BE CONTINUING AS OF THE PURCHASE DATE FOR SUCH PROPOSED
TRANSACTION;

 

10

--------------------------------------------------------------------------------


 

(B)           THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER AND SPONSOR IN
THE TRANSACTION DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE PURCHASE DATE FOR SUCH TRANSACTION (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES ARE MADE AS OF A PARTICULAR DATE); AND

 

(C)           THE AGGREGATE PURCHASE PRICE WITH RESPECT TO THE ELIGIBLE CRIIMI
SECURITIES AND THE ELIGIBLE GNMA SECURITIES SHALL NOT EXCEED $42,000,000 AND
$53,000,000, RESPECTIVELY, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE BUYER.

 


(C)           ABSENT MANIFEST ERROR, EACH CONFIRMATION, TOGETHER WITH THIS
AGREEMENT, SHALL BE CONCLUSIVE EVIDENCE OF THE TERMS OF THE TRANSACTION(S)
COVERED THEREBY UNLESS SPECIFIC OBJECTION IS MADE BY SELLER NO LESS THAN THREE
(3) BUSINESS DAYS AFTER THE DATE THEREOF.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF SUCH CONFIRMATION AND THE TERMS OF THIS AGREEMENT, THIS AGREEMENT
SHALL PREVAIL.  AN OBJECTION SENT BY SELLER WITH RESPECT TO ANY CONFIRMATION
MUST STATE SPECIFICALLY THAT THE WRITING IS AN OBJECTION, MUST SPECIFY THE
PROVISION(S) OF SUCH CONFIRMATION BEING OBJECTED TO BY SELLER, MUST SET FORTH
SUCH PROVISION(S) IN THE MANNER THAT SELLER BELIEVES SUCH PROVISIONS SHOULD BE
STATED, AND MUST BE RECEIVED BY BUYER NO MORE THAN THREE (3) BUSINESS DAYS AFTER
SUCH CONFIRMATION IS RECEIVED BY SELLER.


 


(D)           NO TRANSACTION SHALL BE TERMINABLE ON DEMAND BY BUYER (OTHER THAN
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT BY
SELLER).  SELLER SHALL BE ENTITLED TO TERMINATE A TRANSACTION ON DEMAND AND
REPURCHASE ALL OF THE PURCHASED SECURITIES SUBJECT TO A TRANSACTION (OR IN THE
CASE OF THE TRANSACTION WITH RESPECT TO THE ELIGIBLE CRIIMI SECURITIES, THE
CLASS B CERTIFICATE AND/OR THE CLASS E SECURITIES) ON ANY BUSINESS DAY PRIOR TO
THE REPURCHASE DATE (AN “EARLY REPURCHASE DATE”); PROVIDED, HOWEVER, THAT:


 


(I)            SELLER REPURCHASES ON SUCH EARLY REPURCHASE DATE, ALL OF THE
PURCHASED SECURITIES SUBJECT TO SUCH TRANSACTION,


 


(II)           SELLER NOTIFIES BUYER IN WRITING OF ITS INTENT TO TERMINATE SUCH
TRANSACTION AND REPURCHASE SUCH PURCHASED SECURITIES NO LATER THAN FIVE (5)
BUSINESS DAYS PRIOR TO SUCH EARLY REPURCHASE DATE,


 


(III)          ON SUCH EARLY REPURCHASE DATE SELLER PAYS TO BUYER AN AMOUNT
EQUAL TO THE SUM OF THE REPURCHASE PRICE FOR SUCH TRANSACTION, THE EXIT FEE, IF
ANY, AND ANY OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, SECTION 3(I) OF THIS AGREEMENT) WITH RESPECT TO SUCH TRANSACTION
AGAINST TRANSFER TO THE SELLER OR ITS AGENT OF SUCH PURCHASED SECURITIES, AND


 


(IV)          IN THE EVENT THE TRANSACTION BEING TERMINATED ON DEMAND RELATES TO
THE ELIGIBLE GNMA SECURITIES, THEN ON SUCH EARLY REPURCHASE DATE, IN ADDITION TO
THE AMOUNTS SET FORTH IN SUBCLAUSE (III) ABOVE, SELLER PAYS TO BUYER, ON ACCOUNT
OF EACH PURCHASED SECURITY THAT IS AN ELIGIBLE CRIIMI

 

11

--------------------------------------------------------------------------------



 


SECURITY, AN AMOUNT SUFFICIENT TO ELIMINATE ANY MARGIN DEFICIT OR CF SWEEP
EVENT.


 

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Securities to be repurchased on such Early
Repurchase Date.

 


(E)           ON THE REPURCHASE DATE, TERMINATION OF THE TRANSACTIONS WILL BE
EFFECTED BY TRANSFER TO SELLER OR ITS AGENT OF THE PURCHASED SECURITIES AND ANY
INCOME IN RESPECT THEREOF RECEIVED BY BUYER (AND NOT PREVIOUSLY CREDITED OR
TRANSFERRED TO, OR APPLIED TO THE OBLIGATIONS OF, SELLER PURSUANT TO SECTION 5
OF THIS AGREEMENT) AGAINST THE SIMULTANEOUS TRANSFER OF THE REPURCHASE PRICE TO
AN ACCOUNT OF BUYER.  NOTWITHSTANDING THE FOREGOING, PROVIDED ALL OF THE
EXTENSION CONDITIONS (AS HEREINAFTER DEFINED) SHALL HAVE BEEN SATISFIED, THE
REPURCHASE DATE SHALL BE EXTENDED WITH RESPECT TO ALL OF THE TRANSACTIONS UNTIL
THE FIRST (1ST) ANNIVERSARY OF THE ORIGINALLY SCHEDULED REPURCHASE DATE (ALL OF
THE OTHER TERMS AND CONDITIONS OF SUCH TRANSACTIONS REMAINING THE SAME).  FOR
PURPOSES OF THE PRECEDING SENTENCE, THE “EXTENSION CONDITIONS” SHALL BE DEEMED
TO HAVE BEEN SATISFIED IF:


 


(I)            SELLER SHALL HAVE GIVEN BUYER WRITTEN NOTICE, NOT LESS THAN
THIRTY (30) DAYS PRIOR TO THE ORIGINALLY SCHEDULED REPURCHASE DATE, OF SELLER’S
DESIRE TO EXTEND THE REPURCHASE DATE,


 


(II)           NO DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT SHALL HAVE
OCCURRED AND BE CONTINUING AS OF THE ORIGINALLY SCHEDULED REPURCHASE DATE, AND


 


(III)          SELLER SHALL HAVE PAID BUYER AN EXTENSION FEE IN AN AMOUNT EQUAL
TO 0.15% (15 BASIS POINTS) OF THE AGGREGATE OUTSTANDING REPURCHASE PRICE OF ALL
TRANSACTIONS FOR ELIGIBLE CRIIMI SECURITIES AS OF THE ORIGINALLY SCHEDULED
REPURCHASE DATE.


 

In the event the Repurchase Date is extended pursuant to this Section 3(e), then
Seller shall be required to (i) terminate all Transactions in part by paying 25%
of the aggregate outstanding Repurchase Price, determined as of the originally
scheduled Repurchase Date, by not later than each of the Remittance Dates
occurring in September and December of 2007 and March of 2008 (i.e. pay 50% of
such aggregate outstanding Repurchase Price by the December 2007 Remittance
Date, etc.) (including, without limitation, by terminating Transactions on
demand on Early Repurchase Dates pursuant to Section 3(d)) and (ii) pay any
unpaid portion of the Repurchase Price of all Transactions on the Repurchase
Date.

 


(F)            IN THE EVENT A TRANSACTION FOR ELIGIBLE CRIIMI SECURITIES IS
TERMINATED PRIOR TO THE RELATED REPURCHASE DATE, THE SELLER SHALL PAY BUYER THE
EXIT FEE ON THE RELATED EARLY REPURCHASE DATE; PROVIDED, THAT NOTWITHSTANDING
THE FOREGOING, (1) THE EXIT FEE SHALL BE WAIVED IF THE REASON FOR THE EARLY
TERMINATION IS THE RELATED ELIGIBLE CRIIMI SECURITY IS, SIMULTANEOUS WITH THE
EARLY TERMINATION, INCLUDED IN A COLLATERALIZED DEBT OBLIGATION TRANSACTION IN
WHICH DEUTSCHE BANK SECURITIES INC. OR AN AFFILIATE THEREOF ACTS A SOLE LEAD
MANAGER AND SOLE BOOKRUNNER AND (2) NO EXIT FEE SHALL BE DUE AND PAYABLE IN
CONNECTION WITH (I) ANY PRINCIPAL PAYMENTS MADE ON THE ELIGIBLE CRIIMI
SECURITIES, (II) PARTIAL TERMINATIONS PURSUANT TO SECTION 3(E) OR (III) A
TRANSFER PURSUANT TO SECTION 14(B) HEREOF.

 

12

--------------------------------------------------------------------------------


 


(G)           IF PRIOR TO THE FIRST DAY OF ANY PRICING RATE PERIOD WITH RESPECT
TO ANY TRANSACTION, (I) BUYER SHALL HAVE DETERMINED IN THE EXERCISE OF ITS
REASONABLE BUSINESS JUDGMENT (WHICH DETERMINATION SHALL BE CONCLUSIVE AND
BINDING UPON SELLER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT
MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBO
RATE FOR SUCH PRICING RATE PERIOD, OR (II) THE LIBO RATE DETERMINED OR TO BE
DETERMINED FOR SUCH PRICING RATE PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO BUYER (AS DETERMINED AND CERTIFIED BY BUYER) OF MAKING OR
MAINTAINING TRANSACTIONS DURING SUCH PRICING RATE PERIOD, BUYER SHALL GIVE
TELECOPY OR TELEPHONIC NOTICE THEREOF TO SELLER AS SOON AS PRACTICABLE
THEREAFTER.  IF SUCH NOTICE IS GIVEN, THE PRICING RATE WITH RESPECT TO SUCH
TRANSACTION FOR SUCH PRICING RATE PERIOD, AND FOR ANY SUBSEQUENT PRICING RATE
PERIODS UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY BUYER, SHALL BE A PER ANNUM RATE
EQUAL TO THE U.S. FEDERAL FUNDS RATE PLUS 125 BASIS POINTS (1.25%) (THE
“ALTERNATIVE RATE”).


 


(H)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF SHALL MAKE IT UNLAWFUL FOR BUYER TO EFFECT TRANSACTIONS AS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS, (A) THE COMMITMENT OF BUYER HEREUNDER TO ENTER
INTO NEW TRANSACTIONS AND TO CONTINUE TRANSACTIONS AS SUCH SHALL FORTHWITH BE
CANCELED, AND (B) THE TRANSACTIONS THEN OUTSTANDING SHALL BE CONVERTED
AUTOMATICALLY TO ALTERNATIVE RATE TRANSACTIONS ON THE LAST DAY OF THE THEN
CURRENT PRICING RATE PERIOD OR WITHIN SUCH EARLIER PERIOD AS MAY BE REQUIRED BY
LAW.  IF ANY SUCH CONVERSION OF A TRANSACTION OCCURS ON A DAY WHICH IS NOT THE
LAST DAY OF THE THEN CURRENT PRICING RATE PERIOD WITH RESPECT TO SUCH
TRANSACTION, SELLER SHALL PAY TO BUYER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED
PURSUANT TO SECTION 3(I) OF THIS AGREEMENT.


 


(I)            UPON DEMAND BY BUYER, SELLER SHALL INDEMNIFY BUYER AND HOLD BUYER
HARMLESS FROM ANY NET LOSS OR REASONABLE EXPENSE (NOT TO INCLUDE ANY LOST PROFIT
OR OPPORTUNITY) (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) WHICH BUYER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT
BY THE SELLER IN TERMINATING ANY TRANSACTION AFTER THE SELLER HAS GIVEN A NOTICE
IN ACCORDANCE WITH SECTION 3(D) OF A TERMINATION OF A TRANSACTION, (II) ANY
PAYMENT OF THE REPURCHASE PRICE ON ANY DAY OTHER THAN A REMITTANCE DATE
(INCLUDING, WITHOUT LIMITATION, ANY SUCH REASONABLE LOSS OR EXPENSE ARISING FROM
THE REEMPLOYMENT OF FUNDS OBTAINED BY BUYER TO MAINTAIN TRANSACTIONS HEREUNDER
OR FROM FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE
OBTAINED) OR (III) A DEFAULT BY SELLER IN SELLING ELIGIBLE CRIIMI SECURITIES OR
ELIGIBLE GNMA SECURITIES AFTER SELLER HAS NOTIFIED BUYER OF A PROPOSED
TRANSACTION AND BUYER HAS AGREED TO PURCHASE SUCH ELIGIBLE CRIIMI SECURITIES OR
ELIGIBLE GNMA SECURITIES IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  A
CERTIFICATE AS TO SUCH COSTS, LOSSES, DAMAGES AND EXPENSES, SETTING FORTH THE
CALCULATIONS THEREFOR SHALL BE SUBMITTED PROMPTLY BY BUYER TO SELLER AND SHALL
BE PRIMA FACIE EVIDENCE OF THE INFORMATION SET FORTH THEREIN ABSENT MANIFEST
ERROR.


 


(J)            IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR
COMPLIANCE BY BUYER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER BUYER MADE SUBSEQUENT TO THE DATE HEREOF:


 


(I)            SHALL SUBJECT BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THE TRANSACTION DOCUMENTS, ANY PURCHASED SECURITY OR ANY TRANSACTION,
OR

 

13

--------------------------------------------------------------------------------


 


CHANGE THE BASIS OF TAXATION OF PAYMENTS TO BUYER IN RESPECT THEREOF (EXCEPT FOR
INCOME TAXES AND ANY CHANGES IN THE RATE OF TAX ON BUYER’S OVERALL NET INCOME);


 


(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
BUYER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBO RATE
HEREUNDER; OR


 


(III)          SHALL IMPOSE ON BUYER ANY OTHER CONDITION;


 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable good faith business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce any amount receivable under the Transaction Documents
in respect thereof; then, in any such case, Seller shall promptly pay Buyer,
upon its demand, any additional amounts necessary to compensate Buyer for such
increased cost or reduced amount receivable.  If Buyer becomes entitled to claim
any additional amounts pursuant to this Section 3(j), it shall, within ten (10)
Business Days of such event, notify Seller of the event by reason of which it
has become so entitled.  Such notification as to the calculation of any
additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional amounts
absent manifest error.  This covenant shall survive the termination of this
Agreement and the repurchase by Seller of any or all of the Purchased
Securities.

 


(K)           IF BUYER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE
IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY BUYER OR ANY CORPORATION CONTROLLING BUYER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE
HEREOF DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON BUYER’S
OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH BUYER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION BUYER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
BUYER, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO BE MATERIAL, THEN
FROM TIME TO TIME, AFTER SUBMISSION BY BUYER TO SELLER OF A WRITTEN REQUEST
THEREFOR, SELLER SHALL PAY TO BUYER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE BUYER FOR SUCH REDUCTION.  SUCH NOTIFICATION AS TO THE CALCULATION OF
ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SUBSECTION SHALL BE SUBMITTED BY
BUYER TO SELLER AND SHALL BE PRIMA FACIE EVIDENCE OF SUCH ADDITIONAL AMOUNTS
ABSENT MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE REPURCHASE BY SELLER OF ANY OR ALL OF THE PURCHASED
SECURITIES.


 


(L)            NO AMOUNT SHALL BE PAYABLE BY SELLER UNDER SECTION 3(J) OR
SECTION 3(K) WITH RESPECT TO ANY PERIOD IN EXCESS OF ONE HUNDRED TWENTY (120)
DAYS PRIOR TO THE DATE OF DEMAND BY THE BUYER UNLESS THE EFFECT OF THE
APPLICABLE CHANGE IN OR ADOPTION OF THE REQUIREMENT OF LAW IS RETROACTIVE BY ITS
TERMS TO A PERIOD PRIOR TO THE DATE OF SUCH CHANGE IN OR ADOPTION OF THE

 

14

--------------------------------------------------------------------------------


 


REQUIREMENT OF LAW, IN WHICH CASE ANY ADDITIONAL AMOUNT OR AMOUNTS SHALL BE
PAYABLE FOR THE RETROACTIVE PERIOD BUT ONLY IF THE BUYER PROVIDES ITS WRITTEN
DEMAND NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE CHANGE IN OR THE
ADOPTION OF THE REQUIREMENT OF LAW.


 


4.             MARGIN MAINTENANCE


 


(A)           IF AT ANY TIME, THE MARKET VALUE OF ANY OF THE PURCHASED
SECURITIES WHICH ARE ELIGIBLE CRIIMI SECURITIES SHALL BE LESS THAN THE BUYER’S
MARGIN AMOUNT FOR SUCH PURCHASED SECURITIES (A “MARGIN DEFICIT”), THEN BUYER MAY
BY NOTICE TO SELLER IN WRITING REQUIRE SELLER TO TRANSFER TO BUYER (A) CASH OR
(B) ADDITIONAL COLLATERAL ACCEPTABLE TO BUYER IN ITS SOLE DISCRETION AT SUCH
MARKET VALUE AS IS DETERMINED BY BUYER IN ITS GOOD FAITH BUSINESS JUDGMENT, SO
THAT THE SUM OBTAINED BY ADDING THE MARKET VALUE OF EACH OF THE PURCHASED
SECURITIES WHICH ARE ELIGIBLE CRIIMI SECURITIES PLUS SUCH CASH AND ADDITIONAL
COLLATERAL SHALL EQUAL OR EXCEED THE DEFICIT CURE AMOUNT FOR SUCH PURCHASED
SECURITIES WHICH ARE ELIGIBLE CRIIMI SECURITIES, AS OF THE SAME DATE.  SELLER’S
FAILURE TO CURE ANY MARGIN DEFICIT AS REQUIRED BY THE PRECEDING SENTENCE SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE TRANSACTION DOCUMENTS AND SHALL ENTITLE
BUYER TO EXERCISE ITS REMEDIES UNDER SECTION 14 OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE LIQUIDATION REMEDY PROVIDED FOR IN SECTION 14(A)(IV) OF
THIS AGREEMENT).


 


(B)           IF ANY TIME THE AGGREGATE MARKET VALUE OF ANY PURCHASED SECURITY
WHICH IS AN ELIGIBLE CRIIMI SECURITY MULTIPLIED BY THE “ORIGINAL PURCHASE
PERCENTAGE” FOR SUCH PURCHASED SECURITY SHALL BE GREATER THAN THE AGGREGATE
REPURCHASE PRICE FOR THE TRANSACTION RELATING TO SUCH PURCHASED SECURITY (A
“MARGIN EXCESS”) THEN SELLER MAY BY WRITTEN NOTICE TO BUYER REQUIRE BUYER TO
TRANSFER TO SELLER CASH OR ADDITIONAL COLLATERAL PREVIOUSLY DELIVERED TO BUYER
PURSUANT TO PARAGRAPH 4(A), IN AN AMOUNT (EXPRESSED IN DOLLARS) OR WITH A MARKET
VALUE, AS THE CASE MAY BE, UP TO THE MARGIN EXCESS; PROVIDED, THAT ANY SUCH
TRANSFER OF CASH (1) SHALL NOT BE IN AN AMOUNT LESS THAN $1,000,000 AND (2)
SHALL BE EVIDENCED BY AMENDED AND RESTATED CONFIRMATIONS.


 


(C)           IF ANY NOTICE IS GIVEN BY BUYER UNDER PARAGRAPH 4(A) OF THIS
AGREEMENT ON ANY BUSINESS DAY PRIOR TO THE MARGIN NOTICE DEADLINE, THE SELLER
SHALL TRANSFER CASH OR ADDITIONAL COLLATERAL AS PROVIDED IN PARAGRAPH 4(A) BY NO
LATER THAN THE CLOSE OF BUSINESS ON THE IMMEDIATELY FOLLOWING BUSINESS DAY.  IF
ANY NOTICE IS GIVEN BY BUYER UNDER PARAGRAPH 4(A) OF THIS AGREEMENT ON ANY
BUSINESS DAY AFTER THE MARGIN NOTICE DEADLINE, THE SELLER SHALL TRANSFER CASH OR
ADDITIONAL COLLATERAL AS PROVIDED IN PARAGRAPH 4(A) BY NO LATER THAN THE CLOSE
OF BUSINESS ON THE SECOND FOLLOWING BUSINESS DAY.  IF ANY NOTICE IS GIVEN BY
SELLER UNDER PARAGRAPH 4(B) OF THE AGREEMENT PRIOR TO THE CLOSE OF BUSINESS ON
ANY BUSINESS DAY, THE BUYER SHALL TRANSFER CASH AS PROVIDED IN PARAGRAPH 4(B) NO
LATER THAN THE CLOSE OF BUSINESS IN THE RELEVANT MARKET ON THE SECOND FOLLOWING
BUSINESS DAY.  NOTICE REQUIRED PURSUANT TO PARAGRAPH 4(A) OR 4(B) OF THIS
AGREEMENT MAY BE GIVEN BY ANY MEANS OF TELECOPIER OR TELEGRAPHIC TRANSMISSION
AND SHALL BE DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE
FAILURE OF BUYER OR SELLER, ON ANY ONE OR MORE OCCASIONS, TO EXERCISE ITS RIGHTS
UNDER PARAGRAPH 4(A) OR 4(B) OF THIS AGREEMENT SHALL NOT CHANGE OR ALTER THE
TERMS AND CONDITIONS TO WHICH THIS AGREEMENT IS SUBJECT OR LIMIT THE RIGHT OF
BUYER OR SELLER TO DO SO AT A LATER DATE.  BUYER AND SELLER AGREE THAT ANY
FAILURE OR DELAY BY BUYER OR SELLER TO EXERCISE ITS RIGHTS UNDER PARAGRAPH 4(A)
OR 4(B) OF THIS AGREEMENT SHALL NOT LIMIT SUCH PARTY’S RIGHTS UNDER THIS
AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS
FOR SUCH PARTY.

 

15

--------------------------------------------------------------------------------


 


(D)           ANY CASH TRANSFERRED TO BUYER PURSUANT TO PARAGRAPH 4(A) OF THIS
AGREEMENT WITH RESPECT TO ANY PURCHASED SECURITIES WHICH ARE ELIGIBLE CRIIMI
SECURITIES SHALL BE ATTRIBUTED TO SUCH PURCHASED SECURITY FOR WHICH THERE WAS A
MARGIN DEFICIT.


 


5.             INCOME PAYMENTS AND PRINCIPAL PAYMENTS


 


(A)           CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
SELLER AND BUYER, THE BUYER SHALL ESTABLISH THE CRIIMI SECURITIES CASH
MANAGEMENT ACCOUNT FOR TRANSACTIONS FOR ELIGIBLE CRIIMI SECURITIES AND GNMA
SECURITIES CASH MANAGEMENT ACCOUNT FOR TRANSACTIONS FOR ELIGIBLE GNMA SECURITIES
AT THE SECURITIES INTERMEDIARY.  BUYER SHALL HAVE SOLE DOMINION AND CONTROL OVER
EACH OF THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT AND THE GNMA SECURITIES
CASH MANAGEMENT ACCOUNT, SUBJECT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT. 
ALL INCOME IN RESPECT OF THE PURCHASED SECURITIES, AS WELL AS ANY INTEREST
RECEIVED FROM THE REINVESTMENT OF SUCH INCOME, SHALL BE DEPOSITED DIRECTLY INTO
THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT (IN THE CASE OF INCOME, PAYMENTS
AND INTEREST FROM ELIGIBLE CRIIMI SECURITIES) AND THE GNMA SECURITIES CASH
MANAGEMENT ACCOUNT (IN THE CASE OF INCOME, PAYMENTS AND INTEREST FROM ELIGIBLE
GNMA SECURITIES) AND SHALL BE REMITTED BY THE SECURITIES INTERMEDIARY IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SECTIONS 5 AND 14(A)(I) OF THIS
AGREEMENT.


 


(B)           RESERVED.


 


(C)           SO LONG AS NO EVENT OF DEFAULT WITH RESPECT TO ANY PURCHASED
SECURITY OR CF SWEEP EVENT WITH RESPECT TO ANY PURCHASED SECURITY THAT IS AN
ELIGIBLE CRIIMI SECURITY SHALL HAVE OCCURRED AND BE CONTINUING, ALL INCOME
RECEIVED BY THE SECURITIES INTERMEDIARY IN RESPECT OF THE ELIGIBLE CRIIMI
SECURITIES IN THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT OR IN RESPECT OF THE
ELIGIBLE GNMA SECURITIES IN THE GNMA SECURITIES CASH MANAGEMENT ACCOUNT, AS
APPLICABLE (OTHER THAN PRINCIPAL PAYMENTS AND NET SALE PROCEEDS) DURING EACH
COLLECTION PERIOD SHALL BE APPLIED BY THE SECURITIES INTERMEDIARY ON THE RELATED
REMITTANCE DATE AS FOLLOWS:


 


(I)            FIRST, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING AS OF SUCH REMITTANCE DATE
WITH RESPECT TO THE RELATED TRANSACTION FOR ELIGIBLE CRIIMI SECURITIES OR
ELIGIBLE GNMA SECURITIES; AND


 


(II)           SECOND, TO REMIT TO SELLER THE REMAINDER, IF ANY.


 


(D)           IF A CF SWEEP EVENT WITH RESPECT TO ANY PURCHASED SECURITY THAT IS
AN ELIGIBLE CRIIMI SECURITY SHALL HAVE OCCURRED AND BE CONTINUING, ALL INCOME
RECEIVED BY THE SECURITIES INTERMEDIARY IN RESPECT OF THE ELIGIBLE GNMA
SECURITIES IN THE GNMA SECURITIES CASH MANAGEMENT ACCOUNT (OTHER THAN PRINCIPAL
PAYMENTS AND NET SALE PROCEEDS) DURING EACH COLLECTION PERIOD SHALL BE APPLIED
BY THE SECURITIES INTERMEDIARY ON THE RELATED REMITTANCE DATE AS FOLLOWS:


 


(I)            FIRST, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING AS OF SUCH REMITTANCE DATE
WITH RESPECT TO THE RELATED TRANSACTION FOR ELIGIBLE GNMA SECURITIES; AND

 

16

--------------------------------------------------------------------------------


 


(II)           SECOND, TO REMIT TO SELLER THE REMAINDER, IF ANY.


 


(E)           SO LONG AS NO EVENT OF DEFAULT WITH RESPECT TO ANY PURCHASED
SECURITY SHALL HAVE OCCURRED, ANY PRINCIPAL PAYMENT AND ANY NET SALE PROCEEDS IN
EXCESS OF THE RELATED REPURCHASE PRICE IN RESPECT OF ANY ELIGIBLE GNMA
SECURITIES WHICH IS A PORTION OF THE INCOME RECEIVED BY THE SECURITIES
INTERMEDIARY DURING EACH COLLECTION PERIOD IN THE GNMA SECURITIES CASH
MANAGEMENT ACCOUNT SHALL BE APPLIED BY THE SECURITIES INTERMEDIARY ON THE
RELATED REMITTANCE DATE AS FOLLOWS:


 


(I)            FIRST, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE REPURCHASE
PRICE OF THE PURCHASED SECURITIES THAT ARE ELIGIBLE GNMA SECURITIES UNTIL SUCH
REPURCHASE PRICE IS PAID IN FULL; AND


 


(II)           SECOND, TO REMIT TO SELLER THE REMAINDER, IF ANY.


 


(F)            SO LONG AS NO EVENT OF DEFAULT WITH RESPECT TO ANY PURCHASED
SECURITY OR CF SWEEP EVENT WITH RESPECT TO ANY PURCHASED SECURITY THAT IS AN
ELIGIBLE CRIIMI SECURITY SHALL HAVE OCCURRED, ANY PRINCIPAL PAYMENT AND ANY NET
SALE PROCEEDS IN EXCESS OF THE RELATED REPURCHASE PRICE IN RESPECT OF ANY
ELIGIBLE CRIIMI SECURITIES WHICH IS A PORTION OF THE INCOME RECEIVED BY THE
SECURITIES INTERMEDIARY IN THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT DURING
EACH COLLECTION PERIOD SHALL BE APPLIED BY THE SECURITIES INTERMEDIARY ON THE
RELATED REMITTANCE DATE IN THE FOLLOWING ORDER OF PRIORITY:


 


(I)            FIRST, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE REPURCHASE
PRICE OF THE PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES IN RESPECT
OF WHICH SUCH PRINCIPAL PAYMENT HAS BEEN RECEIVED, UNTIL THE REPURCHASE PRICE
FOR SUCH PURCHASED SECURITIES HAS BEEN REDUCED TO THE TARGET PRICE FOR SUCH
PURCHASED SECURITIES AS OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER
AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT);


 


(II)           SECOND, TO MAKE A PAYMENT ON ACCOUNT OF THE REPURCHASE PRICE OF
ANY OTHER PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES AS TO WHICH
THE REPURCHASE PRICE EXCEEDS THE TARGET PRICE (FOR THIS PURPOSE, MAKING SUCH
PAYMENT IN THE ORDER OF THOSE PURCHASED SECURITIES WITH THE LARGEST TO SMALLEST
EXCESS OF REPURCHASE PRICE OVER TARGET PRICE), UNTIL THE AGGREGATE REPURCHASE
PRICE FOR ALL OF SUCH PURCHASED SECURITIES HAS BEEN REDUCED TO THE AGGREGATE
TARGET PRICE FOR ALL OF THE PURCHASED SECURITIES AS OF THE DATE OF SUCH PAYMENT
(AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT AND
APPLICATION OF NET SALE PROCEEDS); AND


 


(III)          THIRD, TO REMIT TO SELLER THE REMAINDER OF SUCH PRINCIPAL PAYMENT
OR NET SALE PROCEEDS.


 


(G)           IF A CF SWEEP EVENT WITH RESPECT TO ANY PURCHASED SECURITY THAT IS
AN ELIGIBLE CRIIMI SECURITY SHALL HAVE OCCURRED, ALL INCOME (INCLUDING PRINCIPAL
PAYMENTS AND ANY NET SALE PROCEEDS IN EXCESS OF THE RELATED REPURCHASE PRICE)
RECEIVED BY THE SECURITIES INTERMEDIARY IN THE CRIIMI SECURITIES CASH MANAGEMENT
ACCOUNT IN RESPECT OF SUCH PURCHASED SECURITY SHALL BE

 

17

--------------------------------------------------------------------------------


 


APPLIED BY THE SECURITIES INTERMEDIARY ON THE BUSINESS DAY NEXT FOLLOWING THE
BUSINESS DAY ON WHICH SUCH FUNDS ARE DEPOSITED IN THE CRIIMI SECURITIES CASH
MANAGEMENT ACCOUNT AS FOLLOWS:


 


(I)            FIRST, TO REMIT TO SPONSOR AN AMOUNT TO PAY SPONSOR’S “GENERAL
AND ADMINISTRATIVE” COSTS ; PROVIDED, THE AMOUNT REMITTED TO THE SPONSOR
PURSUANT TO THIS CLAUSE FIRST SHALL NOT EXCEED $250,000 DURING ANY COLLECTION
PERIOD;


 


(II)           SECOND, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF THE RELATED
TRANSACTION FOR ELIGIBLE CRIIMI SECURITIES AS OF SUCH BUSINESS DAY;


 


(III)          THIRD, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE REPURCHASE
PRICE OF THE PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES IN RESPECT
OF WHICH SUCH CF SWEEP EVENT OCCURRED, UNTIL THE REPURCHASE PRICE FOR SUCH
PURCHASED SECURITIES HAS BEEN REDUCED TO THE AMOUNT (EXPRESSED IN DOLLARS)
OBTAINED BY MULTIPLYING (I) THE MARKET VALUE OF SUCH PURCHASED SECURITIES AS OF
SUCH DATE BY (II) THE “CF SWEEP PURCHASE PERCENTAGE” APPLICABLE TO SUCH
PURCHASED SECURITIES, AS SET FORTH IN SCHEDULE I-A ATTACHED TO THIS AGREEMENT AS
OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH
PRINCIPAL PAYMENT AND APPLICATION OF NET SALE PROCEEDS);


 


(IV)          FOURTH, TO MAKE A PAYMENT ON ACCOUNT OF THE REPURCHASE PRICE OF
ANY OTHER PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES AS TO WHICH A
CF SWEEP EVENT SHALL HAVE OCCURRED (FOR THIS PURPOSE, MAKING SUCH PAYMENT IN THE
ORDER OF SUCH PURCHASED SECURITIES WHOSE REPURCHASE PRICE EXCEEDS THE PRODUCT OF
THE RELATED MARKET VALUE BY THE RELATED “CF PURCHASE SWEEP PERCENTAGE” BY THE
LARGEST TO SMALLEST EXCESS), UNTIL THE AGGREGATE REPURCHASE PRICE FOR ALL OF
SUCH PURCHASED SECURITIES HAS BEEN REDUCED TO THE AMOUNT (EXPRESSED IN DOLLARS)
OBTAINED BY MULTIPLYING (I) THE MARKET VALUE OF SUCH PURCHASED SECURITIES AS OF
SUCH DATE BY (II) THE “CF SWEEP PURCHASE PERCENTAGE” APPLICABLE TO SUCH
PURCHASED SECURITIES, AS SET FORTH IN SCHEDULE I-A ATTACHED TO THIS AGREEMENT,
AS OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY BUYER AFTER GIVING EFFECT TO
SUCH PRINCIPAL PAYMENT AND APPLICATION OF NET SALE PROCEEDS);


 


(V)           FIFTH, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE REPURCHASE
PRICE OF SUCH PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES IN
RESPECT OF WHICH SUCH PRINCIPAL PAYMENT HAS BEEN RECEIVED, UNTIL THE REPURCHASE
PRICE FOR SUCH PURCHASED SECURITIES HAS BEEN REDUCED TO THE TARGET PRICE FOR
SUCH PURCHASED SECURITIES, AS OF THE DATE OF SUCH PAYMENT (AS DETERMINED BY
BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT AND APPLICATION OF NET SALE
PROCEEDS);


 


(VI)          SIXTH, TO MAKE A PAYMENT ON ACCOUNT OF THE REPURCHASE PRICE OF ANY
OTHER PURCHASED SECURITIES THAT ARE ELIGIBLE CRIIMI SECURITIES AS TO WHICH THE

 

18

--------------------------------------------------------------------------------


 


REPURCHASE PRICE EXCEEDS THE TARGET PRICE (FOR THIS PURPOSE, MAKING SUCH PAYMENT
IN THE ORDER OF THOSE PURCHASED SECURITIES WITH THE LARGEST TO SMALLEST EXCESS
OF REPURCHASE PRICE OVER TARGET PRICE), UNTIL THE AGGREGATE REPURCHASE PRICE FOR
ALL OF SUCH PURCHASED SECURITIES HAS BEEN REDUCED TO THE AGGREGATE TARGET PRICE
FOR ALL OF SUCH PURCHASED SECURITIES, AS OF THE DATE OF SUCH PAYMENT (AS
DETERMINED BY BUYER AFTER GIVING EFFECT TO SUCH PRINCIPAL PAYMENT AND
APPLICATION OF NET SALE PROCEEDS); AND


 


(VII)         SEVENTH, TO REMIT TO SELLER THE REMAINDER.


 


(H)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INCOME RECEIVED BY THE SECURITIES INTERMEDIARY IN RESPECT OF THE ELIGIBLE CRIIMI
SECURITIES AND ELIGIBLE GNMA SECURITIES SHALL BE APPLIED BY THE SECURITIES
INTERMEDIARY ON THE BUSINESS DAY NEXT FOLLOWING THE BUSINESS DAY ON WHICH SUCH
FUNDS ARE DEPOSITED IN THE CASH MANAGEMENT ACCOUNT AS FOLLOWS:


 


(I)            FIRST, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED SECURITIES AS OF SUCH BUSINESS DAY;


 


(II)           SECOND, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE REPURCHASE
PRICE OF THE PURCHASED SECURITIES UNTIL THE REPURCHASE PRICE FOR ALL OF THE
PURCHASED SECURITIES HAS BEEN REDUCED TO ZERO; AND


 


(III)          THIRD, TO REMIT TO SELLER THE REMAINDER.


 


6.             SECURITY INTEREST


 

The Buyer and Seller intend that all Transactions hereunder be sales to the
Buyer of the Purchased Securities and not loans from the Buyer to Seller secured
by the Purchased Securities; provided, that so long as an Event of Default has
not occurred and is not continuing, the Seller may treat the Transaction as a
loan for accounting and federal, state and local income and franchise tax
purposes.  However, in the event any such Transaction is deemed to be a loan,
Seller hereby pledges all of its right, title, and interest in, to and under and
grants a first priority lien on, and security interest in, all of the following
property, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located (collectively, the “Collateral”) to the Buyer to
secure the payment and performance of all other amounts or obligations owing to
the Buyer pursuant to this Agreement and the related documents described herein:

 


(A)           THE PURCHASED SECURITIES AND ALL “SECURITIES ACCOUNTS” (AS DEFINED
IN SECTION 8-501(A) OF THE UCC) TO WHICH ANY OR ALL OF THE PURCHASED SECURITIES
ARE CREDITED;


 


(B)           THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT AND ALL MONIES FROM
TIME TO TIME ON DEPOSIT IN THE CRIIMI SECURITIES CASH MANAGEMENT ACCOUNT;


 


(C)           THE GNMA SECURITIES CASH MANAGEMENT ACCOUNT AND ALL MONIES FROM
TIME TO TIME ON DEPOSIT IN THE GNMA SECURITIES CASH MANAGEMENT ACCOUNT;

 

19

--------------------------------------------------------------------------------


 


(D)           ALL “GENERAL INTANGIBLES”, “ACCOUNTS” AND “CHATTEL PAPER” AS
DEFINED IN THE UCC RELATING TO OR CONSTITUTING ANY AND ALL OF THE FOREGOING; AND


 


(E)           ALL REPLACEMENTS, SUBSTITUTIONS OR DISTRIBUTIONS ON OR PROCEEDS,
PAYMENTS, INCOME AND PROFITS OF, AND RECORDS (BUT EXCLUDING ANY FINANCIAL MODELS
OR OTHER PROPRIETARY INFORMATION) AND FILES RELATING TO ANY AND ALL OF ANY OF
THE FOREGOING.


 

The Buyer’s security interest in the Collateral shall terminate only upon
termination of the Seller’s obligations under this Agreement and the documents
delivered in connection herewith and therewith.  Upon such termination, Buyer
shall prepare and file in the appropriate jurisdictions such UCC termination
statements and other release documents as may be commercially reasonable and to
return the Purchased Securities to Seller.  For purposes of the grant of the
security interest pursuant to Paragraph 6 of this Agreement, this Agreement
shall be deemed to constitute a security agreement under the New York Uniform
Commercial Code (the “UCC”).  Buyer shall have all of the right and, upon the
occurrence and during the continuance of an Event of Default, may exercise all
of the remedies of a secured creditor under the UCC and the other laws of the
State of New York.  In furtherance of the foregoing, (a) Buyer may cause to be
filed in such locations as may be necessary to perfect and maintain perfection
and priority of the security interest granted hereby, UCC financing statements
and continuation statements (collectively, the “Filings”), and shall forward
copies of such Filings to Seller upon completion thereof, and (b) Seller shall
from time to time take such further actions as may be reasonably requested by
Buyer to maintain and continue the perfection and priority of the security
interest granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder).

 


7.             PAYMENT, TRANSFER AND CUSTODY


 


(A)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED SECURITIES SHALL BE TRANSFERRED TO BUYER OR ITS DESIGNEE (INCLUDING
THE CUSTODIAN), WITHOUT RECOURSE BUT SUBJECT TO THE TERMS OF THIS AGREEMENT,
AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE TO AN ACCOUNT OF SELLER
SPECIFIED IN THE CONFIRMATION RELATING TO SUCH TRANSACTION.


 


(B)           ON OR PRIOR TO THE APPLICABLE PURCHASE DATE, THE SELLER SHALL
DELIVER THE RELATED PURCHASED SECURITIES, TOGETHER WITH APPROPRIATE ASSIGNMENT
FORMS NECESSARY TO RE-REGISTER SUCH PURCHASED SECURITIES IN THE NAME OF THE
BUYER OR OTHER DESIGNEE OF THE BUYER IN ACCORDANCE WITH THE CUSTODIAL AGREEMENT
AND THE BUYER OR ITS OTHER DESIGNEE SHALL HAVE ALL RIGHTS OF CONVERSIONS,
EXCHANGE, SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES AND OPTIONS PERTAINING
TO SUCH PURCHASED SECURITIES AS THE OWNER THEREOF, AND IN CONNECTION THEREWITH,
THE RIGHT TO DEPOSIT AND DELIVER ANY AND ALL OF THE PURCHASED SECURITIES WITH
ANY COMMITTEE, DEPOSITARY TRANSFER, AGENT, REGISTER OR OTHER DESIGNATED AGENCY
UPON SUCH TERMS AND CONDITIONS AS THE BUYER MAY DETERMINE.  THE PURCHASED
SECURITIES SHALL BE HELD BY THE BUYER OR ITS DESIGNEE, AS EXCLUSIVE BAILEE AND
AGENT FOR THE BUYER, EITHER DIRECTLY OR THROUGH THE FACILITIES OF A RELEVANT
SYSTEM, AS “SECURITIES INTERMEDIARY” (AS DEFINED IN SECTION 8-102(A)(14) OF THE
UCC AND 31 C.F.R. SECTION 357.2) AND CREDITED TO THE “SECURITIES ACCOUNT” (AS
DEFINED IN SECTION 8-501(A) OF THE UCC) OF THE BUYER.  THE BUYER, AS
“ENTITLEMENT HOLDER” (AS DEFINED IN SECTION 8-102(A)(7) OF THE UCC) WITH RESPECT
TO THE PURCHASED SECURITIES, SHALL BE ENTITLED TO RECEIVE ALL CASH DIVIDENDS AND
DISTRIBUTIONS PAID IN RESPECT THEREOF.  ANY SUCH DIVIDENDS OR DISTRIBUTIONS WITH
RESPECT TO THE PURCHASED SECURITIES

 

20

--------------------------------------------------------------------------------


 


RECEIVED BY THE SELLER SHALL BE PROMPTLY REMITTED TO THE CRIIMI SECURITIES CASH
MANAGEMENT ACCOUNT OR THE GNMA SECURITIES CASH MANAGEMENT ACCOUNT, AS
APPLICABLE.


 


(C)           WITH RESPECT TO PURCHASED SECURITIES THAT SHALL BE DELIVERED OR
HELD IN UNCERTIFICATED FORM AND THE OWNERSHIP OF WHICH IS REGISTERED ON BOOKS
MAINTAINED BY THE ISSUER THEREOF OR ITS TRANSFER AGENT, THE SELLER SHALL CAUSE
THE REGISTRATION OF SUCH SECURITY OR OTHER ITEM OF INVESTMENT PROPERTY IN THE
NAME OF BUYER OR ITS DESIGNEE AND AT THE REQUEST OF THE BUYER, SHALL TAKE SUCH
OTHER AND FURTHER STEPS, AND SHALL EXECUTE AND DELIVER SUCH DOCUMENTS OR
INSTRUMENTS NECESSARY IN THE REASONABLE OPINION OF THE BUYER, TO EFFECT A
LEGALLY VALID TRANSFER TO BUYER HEREUNDER.  WITH RESPECT TO PURCHASED SECURITIES
THAT SHALL BE DELIVERED OR HELD IN DEFINITIVE, CERTIFICATED FORM, THE SELLER
SHALL DELIVER TO THE BUYER OR ITS DESIGNEE (WHICH SHALL BE THE CUSTODIAN
INITIALLY) THE ORIGINAL OF THE RELEVANT CERTIFICATE, TOGETHER WITH AN
APPROPRIATE ASSIGNMENT FORM NECESSARY TO REGISTER SUCH CERTIFICATE IN THE NAME
OF THE BUYER OR ITS DESIGNEE.  UNLESS OTHERWISE INSTRUCTED BY BUYER, ANY
DELIVERY OF A SECURITY OR OTHER ITEM OF INVESTMENT PROPERTY IN DEFINITIVE,
CERTIFICATED FORM SHALL BE MADE TO THE CUSTODIAN.  WITH RESPECT TO PURCHASED
SECURITIES THAT SHALL BE DELIVERED THROUGH A RELEVANT SYSTEM IN BOOK ENTRY FORM
AND CREDITED TO OR OTHERWISE HELD IN A SECURITIES ACCOUNT, THE SELLER SHALL TAKE
SUCH ACTIONS NECESSARY TO PROVIDE INSTRUCTION TO THE RELEVANT FINANCIAL
INSTITUTION OR OTHER ENTITY, WHICH INSTRUCTION SHALL BE SUFFICIENT IF COMPLIED
WITH TO REGISTER THE TRANSFER OF PURCHASED SECURITIES FROM SELLER TO BUYER OR
ITS DESIGNEE.  IN CONNECTION WITH ANY ACCOUNT TO WHICH THE PURCHASED SECURITIES
ARE CREDITED OR OTHERWISE HELD, THE SELLER SHALL EXECUTE AND DELIVER SUCH OTHER
AND FURTHER DOCUMENTS OR INSTRUMENTS NECESSARY, IN THE REASONABLE OPINION OF THE
BUYER, TO EFFECT A LEGALLY VALID TRANSFER TO BUYER HEREUNDER.  ANY ACCOUNT TO
WHICH THE PURCHASED SECURITIES ARE CREDITED OR OTHERWISE HELD SHALL BE
DESIGNATED IN ACCORDANCE WITH THE CUSTODIAL AGREEMENT OR SUCH VARIATION THEREON
AS THE BUYER MAY DIRECT.  ANY DELIVERY OF A PORTFOLIO SECURITY IN ACCORDANCE
WITH THIS PARAGRAPH, OR ANY OTHER METHOD ACCEPTABLE TO THE BUYER, SHALL BE
SUFFICIENT TO CAUSE THE BUYER TO BE THE “ENTITLEMENT HOLDER” (AS DEFINED IN
SECTION 8-102(A)(7) OF THE UCC) WITH RESPECT TO THE PURCHASED SECURITIES AND, IF
THE TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING, TO HAVE A PERFECTED
FIRST PRIORITY SECURITY INTEREST THEREIN.  NO PURCHASED SECURITIES, WHETHER
CERTIFICATED OR UNCERTIFICATED, SHALL REMAIN IN THE NAME, OR POSSESSION, OF
SELLER OR ANY OF ITS AGENTS OR IN ANY SECURITIES ACCOUNT IN THE NAME OF SELLER
OR ANY OF ITS AGENTS.


 


(D)           AS A CONDITION TO BUYER’S PURCHASE OF ANY PURCHASED SECURITIES,
SELLER SHALL DELIVER TO BUYER ON OR PRIOR TO THE PURCHASE DATE:


 


(I)            COPIES OF THE EXECUTED SECURITIZATION DOCUMENT GOVERNING SUCH
PURCHASED SECURITIES, AND THE OFFERING DOCUMENTS RELATED TO SUCH PURCHASED
SECURITIES, EACH CERTIFIED BY THE SELLER AS A TRUE, CORRECT AND COMPLETE COPY OF
THE ORIGINAL DOCUMENT DELIVERED TO THE SELLER, AND ANY ANCILLARY DOCUMENTS
REQUIRED TO BE DELIVERED TO HOLDERS OF THE PURCHASED SECURITIES UNDER SUCH
SECURITIZATION DOCUMENT;


 


(II)           ONE OR MORE OFFICER’S CERTIFICATES WITH RESPECT TO THE
COMPLETENESS OF THE DOCUMENTS DELIVERED AND ONE OR MORE OPINIONS OF COUNSEL AS
MAY BE REASONABLY REQUESTED BY BUYER,

 

21

--------------------------------------------------------------------------------


 


(III)          AN INSTRUCTION LETTER FROM THE SELLER TO THE TRUSTEE UNDER SUCH
SECURITIZATION DOCUMENT, INSTRUCTING THE TRUSTEE TO REMIT ALL SUMS REQUIRED TO
BE REMITTED TO THE HOLDER OF SUCH PURCHASED SECURITIES UNDER SUCH SECURITIZATION
DOCUMENT TO THE SECURITIES INTERMEDIARY OR AS OTHERWISE DIRECTED IN A WRITTEN
NOTICE SIGNED BY SELLER AND BUYER,


 


(IV)          COPIES OF ALL DISTRIBUTION STATEMENTS, IF ANY, DELIVERED TO THE
SELLER PURSUANT TO SUCH SECURITIZATION DOCUMENT DURING THE THREE-MONTH PERIOD
IMMEDIATELY PRECEDING SUCH PURCHASE DATE, AND


 


(V)           ANY OTHER DOCUMENTS OR INSTRUMENTS NECESSARY IN THE REASONABLE
OPINION OF THE BUYER TO CONSUMMATE THE SALE OF SUCH SECURITIES TO THE BUYER OR,
IF SUCH TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING, TO CREATE AND
PERFECT IN FAVOR OF BUYER A VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN
SUCH SECURITIES.


 


(E)           UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
BUYER SHALL EXERCISE ALL VOTING AND CORPORATE RIGHTS WITH RESPECT TO THE
PURCHASED SECURITIES IN ACCORDANCE WITH SELLER’S WRITTEN INSTRUCTIONS; PROVIDED,
HOWEVER, THAT BUYER SHALL NOT BE REQUIRED TO FOLLOW SELLER’S INSTRUCTIONS
CONCERNING ANY VOTE OR CORPORATE RIGHT IF DOING SO WOULD, IN BUYER’S GOOD FAITH
BUSINESS JUDGMENT, IMPAIR THE PURCHASED SECURITIES OR BE INCONSISTENT WITH OR
RESULT IN ANY VIOLATION OF ANY PROVISION OF THE TRANSACTION DOCUMENTS.  UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, BUYER SHALL BE
ENTITLED TO EXERCISE ALL VOTING AND CORPORATE RIGHTS WITH RESPECT TO THE
PURCHASED SECURITIES WITHOUT REGARD TO SELLER’S INSTRUCTIONS.  FURTHER, IF THE
EVENT OF DEFAULT RESULTS FROM AN ACT OF INSOLVENCY WITH RESPECT TO SELLER OR THE
SPONSOR, THEN TO THE EXTENT SELLER CONTROLS OR IS ENTITLED TO CONTROL SELECTION
OF THE SPECIAL SERVICER, BUYER MAY TRANSFER SUCH SPECIAL SERVICING TO AN ENTITY
SATISFACTORY TO BUYER.


 


8.             SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED SECURITIES


 


(A)           TITLE TO ALL PURCHASED SECURITIES SHALL PASS TO BUYER ON THE
APPLICABLE PURCHASE DATE, AND BUYER SHALL HAVE FREE AND UNRESTRICTED USE OF ALL
PURCHASED SECURITIES.  NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL PRECLUDE BUYER FROM ENGAGING IN REPURCHASE TRANSACTIONS WITH THE
PURCHASED SECURITIES OR OTHERWISE SELLING, TRANSFERRING, PLEDGING, REPLEDGING,
HYPOTHECATING, OR REHYPOTHECATING THE PURCHASED SECURITIES, BUT NO SUCH
TRANSACTION SHALL RELIEVE BUYER OF ITS OBLIGATIONS TO TRANSFER THE PURCHASED
SECURITIES TO SELLER PURSUANT TO SECTIONS 3 OR 11 OF THIS AGREEMENT OR OF
BUYER’S OBLIGATION TO CREDIT OR PAY INCOME TO, OR APPLY INCOME TO THE
OBLIGATIONS OF, SELLER PURSUANT TO SECTION 5 HEREOF.


 


(B)           NOTHING CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL OBLIGATE BUYER TO SEGREGATE ANY PURCHASED SECURITIES DELIVERED TO
BUYER BY SELLER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, NO PURCHASED SECURITY SHALL REMAIN IN THE
CUSTODY OF THE SELLER OR AN AFFILIATE OF THE SELLER.

 

22

--------------------------------------------------------------------------------


 


9.             RESERVED


 


10.          REPRESENTATIONS


 


(A)           EACH OF BUYER AND SELLER REPRESENTS AND WARRANTS TO THE OTHER THAT
(I) IT IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT, TO ENTER INTO
TRANSACTIONS CONTEMPLATED HEREUNDER AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE SUCH EXECUTION, DELIVERY AND
PERFORMANCE, (II) IT WILL ENGAGE IN SUCH TRANSACTIONS AS PRINCIPAL (OR, IF
AGREED IN WRITING, IN THE FORM OF AN ANNEX HERETO OR OTHERWISE, IN ADVANCE OF
ANY TRANSACTION BY THE OTHER PARTY HERETO, AS AGENT FOR A DISCLOSED PRINCIPAL),
(III) THE PERSON SIGNING THIS AGREEMENT ON ITS BEHALF IS DULY AUTHORIZED TO DO
SO ON ITS BEHALF (OR ON BEHALF OF ANY SUCH DISCLOSED PRINCIPAL), (IV) IT HAS
OBTAINED ALL AUTHORIZATIONS OF ANY GOVERNMENTAL BODY REQUIRED IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS HEREUNDER AND SUCH AUTHORIZATIONS ARE IN
FULL FORCE AND EFFECT AND (V) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTIONS HEREUNDER WILL NOT VIOLATE ANY LAW, ORDINANCE OR
RULE APPLICABLE TO IT OR ITS ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENT BY WHICH
IT IS BOUND OR BY WHICH ANY OF ITS ASSETS ARE AFFECTED.  ON THE PURCHASE DATE
FOR ANY TRANSACTION BUYER AND SELLER SHALL EACH BE DEEMED TO REPEAT ALL THE
FOREGOING REPRESENTATIONS MADE BY IT.


 


(B)           IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN SUBSECTION
(A) ABOVE, SELLER REPRESENTS AND WARRANTS TO BUYER THAT AS OF THE PURCHASE DATE
FOR THE PURCHASE OF ANY PURCHASED SECURITIES BY BUYER FROM SELLER AND ANY
TRANSACTION THEREUNDER AND AS OF THE DATE OF THIS AGREEMENT:


 


(I)            ORGANIZATION.  SELLER IS DULY INCORPORATED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS AND REGULATIONS OF THE STATE OF SELLER’S
INCORPORATION AND IS DULY LICENSED, QUALIFIED, AND IN GOOD STANDING IN EVERY
STATE WHERE SUCH LICENSING OR QUALIFICATION IS NECESSARY FOR THE TRANSACTION OF
SELLER’S BUSINESS.  SELLER HAS THE POWER TO OWN AND HOLD THE ASSETS IT PURPORTS
TO OWN AND HOLD, AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED AND
PROPOSED TO BE CONDUCTED, AND HAS THE POWER TO EXECUTE, DELIVER, AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 


(II)           DUE EXECUTION; ENFORCEABILITY.  THE TRANSACTION DOCUMENTS HAVE
BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY SELLER, FOR GOOD AND VALUABLE
CONSIDERATION.  THE TRANSACTION DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS
ON CREDITORS’ RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES.


 


(III)          NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS, NOR CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS (OR ANY OF THEM), NOR COMPLIANCE BY
SELLER WITH THE TERMS, CONDITIONS AND PROVISIONS OF THE TRANSACTION DOCUMENTS
(OR ANY OF THEM) WILL CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF (I) THE ORGANIZATIONAL DOCUMENTS OF SELLER, (II) ANY
CONTRACTUAL OBLIGATION TO WHICH SELLER IS NOW A PARTY OR THE RIGHTS UNDER WHICH
HAVE BEEN ASSIGNED TO SELLER OR THE OBLIGATIONS UNDER WHICH

 

23

--------------------------------------------------------------------------------


 


HAVE BEEN ASSUMED BY SELLER OR TO WHICH THE ASSETS OF SELLER ARE SUBJECT OR
CONSTITUTE A DEFAULT THEREUNDER, OR RESULT THEREUNDER IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY OF THE ASSETS OF SELLER, OTHER THAN PURSUANT TO
THE TRANSACTION DOCUMENTS, (III) ANY JUDGMENT OR ORDER, WRIT, INJUNCTION, DECREE
OR DEMAND OF ANY COURT APPLICABLE TO SELLER, OR (IV) ANY APPLICABLE REQUIREMENT
OF LAW, IN THE CASE OF CLAUSES (II)-(IV) ABOVE, TO THE EXTENT THAT SUCH CONFLICT
OR BREACH WOULD HAVE A MATERIAL ADVERSE EFFECT UPON SELLER’S ABILITY TO PERFORM
ITS OBLIGATIONS HEREUNDER.  SELLER HAS ALL NECESSARY LICENSES, PERMITS AND OTHER
CONSENTS FROM GOVERNMENTAL AUTHORITIES NECESSARY TO ACQUIRE, OWN AND SELL THE
PURCHASED SECURITIES AND FOR THE PERFORMANCE OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.


 


(IV)          LITIGATION; REQUIREMENTS OF LAW.  EXCEPT AS SET FORTH ON
SCHEDULE II, THERE IS NO ACTION, SUIT, PROCEEDING, INVESTIGATION, OR ARBITRATION
PENDING OR, TO THE BEST KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER, THE
SPONSOR OR ANY OF THEIR RESPECTIVE ASSETS, NOR IS THERE ANY ACTION, SUIT,
PROCEEDING, INVESTIGATION, OR ARBITRATION PENDING OR THREATENED AGAINST THE
SPONSOR WHICH MAY RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, FINANCIAL CONDITION, PROPERTIES, OR ASSETS OF SELLER OR THE SPONSOR,
OR WHICH MAY HAVE AN ADVERSE EFFECT ON THE VALIDITY OF THE TRANSACTION DOCUMENTS
OR THE PURCHASED SECURITIES OR ANY ACTION TAKEN OR TO BE TAKEN IN CONNECTION
WITH THE OBLIGATIONS OF SELLER UNDER ANY OF THE TRANSACTION DOCUMENTS.  SELLER
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW.  NEITHER
SELLER NOR THE SPONSOR IS IN DEFAULT IN ANY MATERIAL RESPECT WITH RESPECT TO ANY
JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE, RULE OR REGULATION OF ANY ARBITRATOR
OR GOVERNMENTAL AUTHORITY.


 


(V)           NO BROKER.  SELLER HAS NOT DEALT WITH ANY BROKER, INVESTMENT
BANKER, AGENT, OR OTHER PERSON (OTHER THAN BUYER OR AN AFFILIATE OF BUYER) WHO
MAY BE ENTITLED TO ANY COMMISSION OR COMPENSATION IN CONNECTION WITH THE SALE OF
PURCHASED SECURITIES PURSUANT TO ANY OF THE TRANSACTION DOCUMENTS.


 


(VI)          GOOD TITLE TO PURCHASED SECURITIES.  IMMEDIATELY PRIOR TO THE
PURCHASE OF ANY PURCHASED SECURITIES BY BUYER FROM SELLER, SUCH PURCHASED
SECURITIES ARE FREE AND CLEAR OF ANY LIEN, ENCUMBRANCE OR IMPEDIMENT TO TRANSFER
(INCLUDING ANY “ADVERSE CLAIM” AS DEFINED IN SECTION 8-102(A)(1) OF THE UCC),
AND SELLER IS THE RECORD AND BENEFICIAL OWNER OF AND HAS GOOD AND MARKETABLE
TITLE TO AND THE RIGHT TO SELL AND TRANSFER SUCH PURCHASED SECURITIES TO BUYER
AND, UPON TRANSFER OF SUCH PURCHASED SECURITIES TO BUYER, BUYER SHALL BE THE
OWNER OF SUCH PURCHASED SECURITIES FREE OF ANY ADVERSE CLAIM.  IN THE EVENT THE
RELATED TRANSACTION IS RECHARACTERIZED AS A SECURED FINANCING OF THE PURCHASED
SECURITIES, THE PROVISIONS OF THIS AGREEMENT ARE EFFECTIVE TO CREATE IN FAVOR OF
THE BUYER A VALID SECURITY INTEREST IN ALL RIGHTS, TITLE AND INTEREST OF THE
SELLER IN, TO AND UNDER THE COLLATERAL AND THE BUYER SHALL HAVE A VALID,
PERFECTED FIRST PRIORITY SECURITY

 

24

--------------------------------------------------------------------------------


 


INTEREST IN THE PURCHASED SECURITIES (AND WITHOUT LIMITATION ON THE FOREGOING,
THE BUYER, AS ENTITLEMENT HOLDER, SHALL HAVE A “SECURITY ENTITLEMENT” TO THE
PURCHASED SECURITIES).


 


(VII)         NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER OR WITH
RESPECT TO THE TRANSACTION DOCUMENTS.


 


(VIII)        REPRESENTATIONS IN SECURITIZATION DOCUMENTS.  ALL OF THE PURCHASED
SECURITIES HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE AND
NOT SUBJECT TO PREEMPTIVE RIGHTS AND HAVE BEEN OFFERED, ISSUED AND SOLD IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW.  TO THE EXTENT THAT AN AFFILIATE OF THE
SELLER IS A PARTY THERETO, THE SECURITIZATION DOCUMENTS ARE GENUINE, IN FULL
FORCE AND EFFECT AND THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH AFFILIATE
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.  THE SECURITIZATION DOCUMENTS HAVE
NOT BEEN ALTERED OR MODIFIED IN ANY MATERIAL RESPECT, EXCEPT AS DISCLOSED TO THE
BUYER IN WRITING.  THE SELLER HAS NOT WAIVED THE PERFORMANCE OF ANY ACTION OR
ANY DEFAULT, BREACH OR VIOLATION RESULTING FROM ACTION OR INACTION UNDER A
SECURITIZATION DOCUMENT AND HAS NOT BEEN MADE AWARE OF ANY SUCH WAIVER.  EXCEPT
AS DISCLOSED TO THE BUYER IN WRITING, THERE IS NO DEFAULT, BREACH, VIOLATION OR
EVENT OF ACCELERATION EXISTING UNDER A SECURITIZATION DOCUMENT AND NO EVENT HAS
OCCURRED WHICH, WITH THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH AND THE
EXPIRATION OF ANY GRACE OR CURE PERIOD, WOULD CONSTITUTE A DEFAULT, BREACH,
VIOLATION OR EVENT OF ACCELERATION THEREUNDER.  EACH PURCHASED SECURITY IS
FREELY ASSIGNABLE AND THE RELATED SECURITIZATION DOCUMENT PERMITS THE SELLER TO
SELL, ASSIGN OR PLEDGE SUCH PURCHASED SECURITY.


 


(IX)           RESERVED.


 


(X)            ADEQUATE CAPITALIZATION; NO FRAUDULENT TRANSFER.  SELLER HAS, AS
OF SUCH PURCHASE DATE, ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS.  SELLER IS GENERALLY ABLE TO PAY, AND AS OF
THE DATE HEREOF IS PAYING, ITS DEBTS AS THEY COME DUE.  SELLER HAS NOT BECOME,
OR IS PRESENTLY, FINANCIALLY INSOLVENT NOR WILL SELLER BE MADE INSOLVENT BY
VIRTUE OF SELLER’S EXECUTION OF OR PERFORMANCE UNDER ANY OF THE TRANSACTION
DOCUMENTS WITHIN THE MEANING OF THE BANKRUPTCY LAWS OR THE INSOLVENCY LAWS OF
ANY JURISDICTION.  SELLER HAS NOT ENTERED INTO ANY TRANSACTION DOCUMENT OR ANY
TRANSACTION PURSUANT THERETO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY CREDITOR.


 


(XI)           CONSENTS.  NO CONSENT, APPROVAL OR OTHER ACTION OF, OR FILING BY
SELLER WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO
AUTHORIZE, OR IS OTHERWISE REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY
AND

 

25

--------------------------------------------------------------------------------


 


PERFORMANCE OF ANY OF THE TRANSACTION DOCUMENTS (OTHER THAN CONSENTS, APPROVALS
AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, AS APPLICABLE).


 


(XII)          OWNERSHIP.  SELLER DOES NOT HAVE ANY LEGAL OR BENEFICIAL OWNER
OTHER THAN CBO REIT II.


 


(XIII)         ORGANIZATIONAL DOCUMENTS.  SELLER HAS DELIVERED TO BUYER
CERTIFIED COPIES OF ITS ORGANIZATIONAL DOCUMENTS, TOGETHER WITH ALL AMENDMENTS
THERETO, IF ANY.


 


(XIV)        NO ENCUMBRANCES.  THERE ARE (I) NO OUTSTANDING RIGHTS, OPTIONS,
WARRANTS OR AGREEMENTS ON THE PART OF SELLER FOR A PURCHASE, SALE OR ISSUANCE,
IN CONNECTION WITH THE PURCHASED SECURITIES, (II) NO AGREEMENTS ON THE PART OF
THE SELLER TO ISSUE, SELL OR DISTRIBUTE THE PURCHASED SECURITIES, AND (III) NO
OBLIGATIONS ON THE PART OF THE SELLER (CONTINGENT OR OTHERWISE) TO PURCHASE,
REDEEM OR OTHERWISE ACQUIRE ANY SECURITIES OR ANY INTEREST THEREIN OR TO PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION IN RESPECT OF THE PURCHASED SECURITIES.


 


(XV)         FEDERAL REGULATIONS.  SELLER IS NOT (A) AN “INVESTMENT COMPANY,” OR
A COMPANY “CONTROLLED BY AN INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR (B) A “HOLDING COMPANY,” OR A
“SUBSIDIARY COMPANY OF A HOLDING COMPANY,” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY OF A HOLDING COMPANY,” AS SUCH TERMS
ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


(XVI)        TAXES.  SELLER HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS
WHICH TO THE KNOWLEDGE OF SELLER WOULD BE DELINQUENT IF THEY HAD NOT BEEN FILED
ON OR BEFORE THE DATE HEREOF AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE
ON OR BEFORE THE DATE HEREOF ON SUCH RETURNS OR ON ANY ASSESSMENTS MADE AGAINST
IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON
IT AND ANY OF ITS ASSETS BY ANY GOVERNMENTAL AUTHORITY EXCEPT FOR ANY SUCH TAXES
AS ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED IN ACCORDANCE WITH GAAP; NO TAX LIENS HAVE BEEN FILED AGAINST ANY OF
SELLER’S ASSETS AND, TO SELLER’S KNOWLEDGE, NO CLAIMS ARE BEING ASSERTED WITH
RESPECT TO ANY SUCH TAXES, FEES OR OTHER CHARGES.


 


(XVII)       ERISA.  SELLER DOES NOT HAVE ANY PLANS OR ANY ERISA AFFILIATES AND
MAKES NO CONTRIBUTIONS TO ANY PLANS OR ANY MULTIEMPLOYER PLANS.


 


(XVIII)      JUDGMENTS/BANKRUPTCY.  THERE ARE NO JUDGMENTS AGAINST SELLER OR THE
SPONSOR UNSATISFIED OF RECORD OR DOCKETED IN ANY COURT LOCATED IN THE UNITED
STATES OF AMERICA AND NO ACT OF INSOLVENCY HAS EVER OCCURRED WITH RESPECT TO
SELLER.

 

26

--------------------------------------------------------------------------------


 


(XIX)         FULL AND ACCURATE DISCLOSURE.  NO INFORMATION CONTAINED IN THE
TRANSACTION DOCUMENTS, OR ANY WRITTEN STATEMENT FURNISHED BY OR ON BEHALF OF
SELLER PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS, TAKEN AS A WHOLE,
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.


 


(XX)          FINANCIAL INFORMATION.  ALL FINANCIAL DATA CONCERNING THE
PURCHASED SECURITIES THAT HAS BEEN DELIVERED BY OR ON BEHALF OF SELLER TO BUYER
WAS, AT THE TIME SO DELIVERED, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS. 
ALL CONSOLIDATED FINANCIAL STATEMENTS OF SPONSOR THAT HAVE BEEN DELIVERED BY OR
ON BEHALF OF SPONSOR TO BUYER WERE PREPARED IN CONFORMITY WITH GAAP, EXCEPT AS
SET FORTH THEREIN.  ALL PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION SO
DELIVERED WERE BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY SELLER
TO BE REASONABLE AT THE TIME WHEN MADE.  SINCE MARCH 31, 2004, EXCEPT AS
OTHERWISE DISCLOSED IN SUBSEQUENT PRESS RELEASES OR FILINGS WITH THE SEC, THERE
HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE OPERATIONS OR FINANCIAL CONDITION OF
SPONSOR FROM THAT SET FORTH IN THE MOST RECENT CONSOLIDATED FINANCIAL STATEMENTS
FILED BY SPONSOR.


 


(XXI)         JURISDICTION OF ORGANIZATION.  SELLER’S JURISDICTION OF
ORGANIZATION IS MARYLAND.


 


(C)           IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN SUBSECTION
(A) ABOVE, BUYER REPRESENTS AND WARRANTS TO SELLER THAT AS OF THE PURCHASE DATE
FOR THE PURCHASE OF ANY PURCHASED SECURITIES BY BUYER FROM SELLER AND ANY
TRANSACTION THEREUNDER AND AS OF THE DATE OF THIS AGREEMENT:


 


(I)            DUE EXECUTION; ENFORCEABILITY.  THE TRANSACTION DOCUMENTS HAVE
BEEN OR WILL BE DULY EXECUTED AND DELIVERED BY BUYER, FOR GOOD AND VALUABLE
CONSIDERATION.  THE TRANSACTION DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF BUYER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS
ON CREDITORS’ RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES.


 


(II)           REQUIREMENTS OF LAW.  BUYER IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL REQUIREMENTS OF LAW.


 


11.          NEGATIVE COVENANTS OF SELLER


 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of the Buyer:

 


(A)           TAKE ANY ACTION WHICH WOULD DIRECTLY OR INDIRECTLY IMPAIR OR
ADVERSELY AFFECT BUYER’S TITLE TO THE PURCHASED SECURITIES;

 

27

--------------------------------------------------------------------------------


 


(B)           TRANSFER, ASSIGN, CONVEY, GRANT, BARGAIN, SELL, SET OVER, DELIVER
OR OTHERWISE DISPOSE OF, OR PLEDGE OR HYPOTHECATE, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN THE PURCHASED SECURITIES (OR ANY OF THEM) TO ANY PERSON OTHER THAN
BUYER, OR ENGAGE IN REPURCHASE TRANSACTIONS OR SIMILAR TRANSACTIONS WITH RESPECT
TO THE PURCHASED SECURITIES (OR ANY OF THEM) WITH ANY PERSON OTHER THAN BUYER;


 


(C)           PERMIT A CHANGE OF CONTROL TO OCCUR;


 


(D)           CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, ENCUMBRANCE OR SECURITY
INTEREST IN OR ON THE PURCHASED SECURITIES, EXCEPT AS DESCRIBED IN PARAGRAPH 6
OF THIS AGREEMENT;


 


(E)           CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, ENCUMBRANCE OR SECURITY
INTEREST IN OR ON ANY OF THE OTHER COLLATERAL SUBJECT TO THE SECURITY INTEREST
GRANTED BY SELLER PURSUANT TO PARAGRAPH 6 OF THIS AGREEMENT;


 


(F)            MODIFY IN ANY MATERIAL RESPECT OR TERMINATE ANY OF THE
ORGANIZATIONAL DOCUMENTS OF SELLER;


 


(G)           CONSENT OR ASSENT TO ANY AMENDMENT OR SUPPLEMENT TO, OR
TERMINATION OF, ANY SECURITIZATION DOCUMENT, OR OTHER MATERIAL AGREEMENT OR
INSTRUMENT RELATING TO THE PURCHASED SECURITIES (OTHER THAN WITH RESPECT TO
MINISTERIAL AMENDMENTS AND MODIFICATIONS);


 


(H)           ADMIT ANY ADDITIONAL LEGAL OR BENEFICIAL OWNER IN SELLER, OR
PERMIT THE RESPECTIVE SOLE LEGAL AND BENEFICIAL OWNER OF SELLER TO ASSIGN OR
TRANSFER ALL OR ANY PORTION OF ITS OWNERSHIP INTEREST IN SELLER;


 


(I)            AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, VOTE OR TAKE ANY ACTION TO EXERCISE ANY RIGHTS AFFORDED TO A HOLDER
OF THE PURCHASED SECURITIES UNDER THE RELATED SECURITIZATION DOCUMENTS; OR


 


(J)            AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF ANY DEFAULT
OR EVENT OF DEFAULT, MAKE ANY DISTRIBUTION, PAYMENT ON ACCOUNT OF, OR SET APART
ASSETS FOR, A SINKING OR OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION,
DEFEASANCE, RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY OR OWNERSHIP INTEREST
OF SELLER, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION
IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY
OR IN OBLIGATIONS OF SELLER.


 


12.          AFFIRMATIVE COVENANTS OF SELLER


 


(A)           SELLER SHALL AS SOON AS REASONABLY POSSIBLE NOTIFY BUYER OF ANY
MATERIAL ADVERSE CHANGE IN ITS BUSINESS OPERATIONS AND/OR FINANCIAL CONDITION;
PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 12 SHALL RELIEVE SELLER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           SELLER SHALL PROVIDE BUYER WITH COPIES OF SUCH DOCUMENTS AS BUYER
MAY REASONABLY REQUEST EVIDENCING THE TRUTHFULNESS OF THE REPRESENTATIONS SET
FORTH IN SECTION 10.


 


(C)           SELLER (1) SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF THE BUYER
IN AND TO THE COLLATERAL AGAINST, AND TAKE SUCH OTHER ACTION AS IS NECESSARY TO
REMOVE, THE LIENS, SECURITY

 

28

--------------------------------------------------------------------------------


 


INTERESTS, CLAIMS AND DEMANDS OF ALL PERSONS (OTHER THAN SECURITY INTERESTS BY
OR THROUGH BUYER) AND (2) SHALL, AT BUYER’S REASONABLE REQUEST, TAKE ALL ACTION
NECESSARY TO ENSURE THAT BUYER WILL HAVE A FIRST PRIORITY SECURITY INTEREST IN
THE PURCHASED SECURITIES SUBJECT TO ANY OF THE TRANSACTIONS IN THE EVENT SUCH
TRANSACTIONS ARE RECHARACTERIZED AS SECURED FINANCINGS.


 


(D)           SELLER SHALL NOTIFY BUYER AND THE SECURITIES INTERMEDIARY OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO SELLER AS SOON AS
POSSIBLE BUT IN NO EVENT LATER THAN THE SECOND (2ND) BUSINESS DAY AFTER AN
AUTHORIZED OFFICER OF SELLER IDENTIFIED AS SUCH ON EXHIBIT II OBTAINED ACTUAL
KNOWLEDGE OF SUCH EVENT.


 


(E)           RESERVED.


 


(F)            WITH RESPECT TO EACH PURCHASED SECURITY, IN THE EVENT SELLER
MAINTAINS A HEDGING STRATEGY AND ENTERS INTO HEDGING TRANSACTIONS SUCH STRATEGY
AND HEDGING TRANSACTIONS SHALL BE SUBJECT TO THE MUTUAL AGREEMENT WITH THE
BUYER.  WITH RESPECT TO ANY SUCH HEDGING TRANSACTION SO AGREED TO, THE PAYMENTS
AND RELATED VALUE (POSITIVE OR NEGATIVE) DUE THEREUNDER AND UNDER ANY
TRANSACTION SHALL BE NETTED.


 


(G)           SELLER SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO (2)
BUSINESS DAYS FOLLOWING RECEIPT WITH RESPECT TO CLAUSES (I) AND (II) BELOW)
DELIVER TO BUYER (I) ANY NOTICE OF THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
OR REPORT RECEIVED BY SELLER PURSUANT TO THE SECURITIZATION DOCUMENTS; (II) ANY
NOTICE OF TRANSFER OF SERVICING UNDER THE SECURITIZATION DOCUMENTS AND (III) ANY
OTHER INFORMATION WITH RESPECT TO THE PURCHASED SECURITIES AS MAY BE REASONABLY
REQUESTED BY BUYER FROM TIME TO TIME.


 


(H)           SELLER WILL PERMIT BUYER OR ITS DESIGNATED REPRESENTATIVE TO
INSPECT SELLER’S RECORDS WITH RESPECT TO THE COLLATERAL AND THE CONDUCT AND
OPERATION OF ITS BUSINESS RELATED THERETO UPON REASONABLE PRIOR WRITTEN NOTICE
FROM BUYER OR ITS DESIGNATED REPRESENTATIVE, AT SUCH REASONABLE TIMES AND WITH
REASONABLE FREQUENCY, AND TO MAKE COPIES OF ANY EXTRACTS THEREOF AS MAY
REASONABLY BE REQUESTED BY BUYER, SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY
AGREEMENT BETWEEN THE BUYER AND THE SELLER.  BUYER SHALL ACT IN A COMMERCIALLY
REASONABLE MANNER IN REQUESTING AND CONDUCTING ANY INSPECTION RELATING TO THE
CONDUCT AND OPERATION OF SELLER’S BUSINESS.


 


(I)            IF THE SELLER SHALL AT ANY TIME BECOME ENTITLED TO RECEIVE OR
SHALL RECEIVE ANY RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A
CONVERSION OF, OR IN EXCHANGE FOR THE PURCHASED SECURITIES, OR OTHERWISE IN
RESPECT THEREOF, THE SELLER SHALL ACCEPT THE SAME AS THE BUYER’S AGENT, HOLD THE
SAME IN TRUST FOR THE BUYER AND DELIVER THE SAME FORTHWITH TO THE BUYER IN THE
EXACT FORM RECEIVED, DULY ENDORSED BY THE SELLER TO THE BUYER, IF REQUIRED,
TOGETHER WITH AN UNDATED BOND POWER COVERING SUCH CERTIFICATE DULY EXECUTED IN
BLANK TO BE HELD BY THE BUYER HEREUNDER AS ADDITIONAL COLLATERAL SECURITY FOR
THE TRANSACTIONS.  IF ANY SUMS OF MONEY OR PROPERTY SO PAID OR DISTRIBUTED IN
RESPECT OF THE PURCHASED SECURITIES SHALL BE RECEIVED BY THE SELLER, THE SELLER
SHALL, UNTIL SUCH MONEY OR PROPERTY IS APPLIED IN ACCORDANCE WITH SECTION 5
HEREOF, HOLD SUCH MONEY OR PROPERTY IN TRUST FOR THE BUYER, SEGREGATED FROM
OTHER FUNDS OF THE SELLER, AS ADDITIONAL COLLATERAL SECURITY FOR THE
TRANSACTIONS.


 


(J)            AT ANY TIME FROM TIME TO TIME UPON THE REASONABLE REQUEST OF
BUYER, AT THE SOLE EXPENSE OF SELLER, SELLER WILL PROMPTLY AND DULY EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND

 

29

--------------------------------------------------------------------------------


 


DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS BUYER MAY REASONABLY REQUEST FOR THE
PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT
INCLUDING THE FIRST PRIORITY SECURITY INTEREST GRANTED HEREUNDER AND OF THE
RIGHTS AND POWERS HEREIN GRANTED (INCLUDING, AMONG OTHER THINGS, FILING SUCH UCC
FINANCING STATEMENTS AS BUYER MAY REASONABLY REQUEST).  IF ANY AMOUNT PAYABLE
UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED
BY ANY PROMISSORY NOTE, OTHER INSTRUMENT OR CHATTEL PAPER, SUCH NOTE, INSTRUMENT
OR CHATTEL PAPER SHALL BE IMMEDIATELY DELIVERED TO THE BUYER, DULY ENDORSED IN A
MANNER REASONABLY SATISFACTORY TO THE BUYER, TO BE HELD AS COLLATERAL PURSUANT
TO THIS AGREEMENT, AND THE DOCUMENTS DELIVERED IN CONNECTION HEREWITH.


 


(K)           SELLER SHALL PROVIDE BUYER WITH THE FOLLOWING FINANCIAL AND
REPORTING INFORMATION:


 


(I)            WITHIN 45 DAYS AFTER THE LAST DAY OF EACH OF THE FIRST THREE
FISCAL QUARTERS IN ANY FISCAL YEAR, SPONSOR’S UNAUDITED CONSOLIDATED STATEMENTS
OF INCOME AND STATEMENTS OF CHANGES IN CASH FLOW FOR SUCH QUARTER AND BALANCE
SHEETS AS OF THE END OF SUCH QUARTER, IN EACH CASE PRESENTED FAIRLY IN
ACCORDANCE WITH GAAP AND CERTIFIED AS BEING TRUE AND CORRECT BY AN OFFICER’S
CERTIFICATE;


 


(II)           WITHIN 90 DAYS AFTER THE LAST DAY OF ITS FISCAL YEAR, SPONSOR’S
AUDITED CONSOLIDATED STATEMENTS OF INCOME AND STATEMENTS OF CHANGES IN CASH FLOW
FOR SUCH YEAR AND BALANCE SHEETS AS OF THE END OF SUCH YEAR, IN EACH CASE
PRESENTED FAIRLY IN ACCORDANCE WITH GAAP, AND ACCOMPANIED BY AN UNQUALIFIED
REPORT OF A NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM;


 


(III)          WITHIN 45 DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER IN ANY
FISCAL YEAR, AN OFFICER’S CERTIFICATE FROM THE SELLER ADDRESSED TO BUYER
CERTIFYING THAT, AS OF SUCH CALENDAR MONTH, (X) SELLER IS IN COMPLIANCE WITH ALL
OF THE TERMS, CONDITIONS AND REQUIREMENTS OF THIS AGREEMENT, AND (Y) NO EVENT OF
DEFAULT EXISTS; AND


 


(IV)          WITHIN 15 DAYS AFTER EACH MONTH END, A MONTHLY REPORTING PACKAGE
CONTAINING THE ITEMS IDENTIFIED ON EXHIBIT III ATTACHED HERETO, TOGETHER WITH
SUCH OTHER REPORTS AS THE BUYER MAY REASONABLY REQUEST.


 


(L)            SELLER SHALL AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS WITH
ALL LAWS, ORDINANCES, RULES AND REGULATIONS OF ANY FEDERAL, STATE, MUNICIPAL OR
OTHER PUBLIC AUTHORITY HAVING JURISDICTION OVER SELLER OR ANY OF ITS ASSETS AND
SELLER SHALL DO OR CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE
AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, AND ALL LICENSES
MATERIAL TO ITS BUSINESS.


 


(M)          SELLER SHALL AT ALL TIMES KEEP PROPER BOOKS OF RECORDS AND ACCOUNTS
IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS TRANSACTIONS AND
SET ASIDE ON ITS BOOKS FROM ITS EARNINGS FOR EACH FISCAL YEAR ALL PROPER
RESERVES.


 


(N)           SELLER SHALL OBSERVE, PERFORM AND SATISFY ALL THE TERMS,
PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS,

 

30

--------------------------------------------------------------------------------


 


FEES AND EXPENSES REQUIRED TO BE PAID BY IT, UNDER THE TRANSACTION DOCUMENTS. 
SELLER SHALL PAY AND DISCHARGE ALL TAXES, LEVIES, LIENS AND OTHER CHARGES ON ITS
ASSETS AND ON THE COLLATERAL THAT, IN EACH CASE, IN ANY MANNER WOULD CREATE ANY
LIEN OR CHARGE UPON THE COLLATERAL, EXCEPT FOR ANY SUCH TAXES AS ARE BEING
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN
ACCORDANCE WITH GAAP OR, IF APPLICABLE, APPROPRIATE ACCOUNTING REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION.


 


(O)           SELLER WILL MAINTAIN RECORDS WITH RESPECT TO THE COLLATERAL AND
THE CONDUCT AND OPERATION OF ITS BUSINESS WITH NO LESS A DEGREE OF PRUDENCE THAN
IF THE COLLATERAL WERE HELD BY SELLER FOR ITS OWN ACCOUNT AND WILL FURNISH
BUYER, UPON REASONABLE REQUEST BY BUYER OR ITS DESIGNATED REPRESENTATIVE, WITH
REASONABLE INFORMATION REASONABLY OBTAINABLE BY SELLER WITH RESPECT TO THE
COLLATERAL AND THE CONDUCT AND OPERATION OF ITS BUSINESS.


 


13.          SINGLE-PURPOSE ENTITY


 

Seller hereby represents and warrants to Buyer, and covenants with Buyer, that
as of the date hereof and so long as any of the Transaction Documents shall
remain in effect:

 


(A)           IT IS AND INTENDS TO REMAIN SOLVENT AND IT HAS PAID AND WILL PAY
ITS DEBTS AND LIABILITIES (INCLUDING EMPLOYMENT AND OVERHEAD EXPENSES) FROM ITS
OWN ASSETS AS THE SAME SHALL BECOME DUE.


 


(B)           IT HAS COMPLIED AND WILL COMPLY WITH THE PROVISIONS OF ITS
ORGANIZATIONAL DOCUMENTS.


 


(C)           IT HAS DONE OR CAUSED TO BE DONE AND WILL, TO THE EXTENT UNDER ITS
CONTROL, DO ALL THINGS NECESSARY TO OBSERVE CORPORATE FORMALITIES AND TO
PRESERVE ITS EXISTENCE.


 


(D)           IT HAS MAINTAINED AND WILL MAINTAIN ALL OF ITS BOOKS, RECORDS,
FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES,
ITS MEMBERS AND ANY OTHER PERSON, AND IT WILL FILE ITS OWN TAX RETURNS, IF ANY,
WHICH ARE REQUIRED BY LAW (EXCEPT TO THE EXTENT CONSOLIDATION IS REQUIRED UNDER
GAAP OR AS A MATTER OF LAW).


 


(E)           IT HAS BEEN, IS AND WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT
TO THE PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY
(INCLUDING ANY AFFILIATE), SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING
ITS STATUS AS A SEPARATE ENTITY, SHALL CONDUCT BUSINESS IN ITS OWN NAME, SHALL
NOT IDENTIFY ITSELF OR ANY OF ITS AFFILIATES AS A DIVISION OR PART OF THE OTHER,
SHALL MAINTAIN AND UTILIZE SEPARATE STATIONERY, INVOICES AND CHECKS, AND SHALL
PAY TO ANY AFFILIATE THAT INCURS COSTS FOR OFFICE SPACE AND ADMINISTRATIVE
SERVICES THAT IT USES, THE AMOUNT OF SUCH COSTS ALLOCABLE TO ITS USE OF SUCH
OFFICE SPACE AND ADMINISTRATIVE SERVICES.


 


(F)            IT HAS NOT OWNED AND WILL NOT OWN ANY PROPERTY OR ANY OTHER
ASSETS OTHER THAN PURCHASED SECURITIES, ASSETS OWNED IN CONNECTION WITH
COMPLIANCE UNDER SECTION 4(A) HEREOF, CASH AND ITS INTEREST UNDER ANY ASSOCIATED
HEDGING TRANSACTIONS.

 

31

--------------------------------------------------------------------------------


 


(G)           IT HAS NOT ENGAGED AND WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN
THE ACQUISITION, OWNERSHIP, FINANCING AND DISPOSITION OF PURCHASED SECURITIES IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TRANSACTION DOCUMENTS.


 


(H)           IT HAS NOT ENTERED INTO, AND WILL NOT ENTER INTO, ANY CONTRACT OR
AGREEMENT WITH ANY OF ITS AFFILIATES, EXCEPT UPON TERMS AND CONDITIONS THAT ARE
SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S-LENGTH BASIS
WITH PERSONS OTHER THAN SUCH AFFILIATE.


 


(I)            IT HAS NOT INCURRED AND WILL NOT INCUR ANY INDEBTEDNESS OR
OBLIGATION, SECURED OR UNSECURED, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT
(INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN (A) OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS AND (B) UNSECURED TRADE PAYABLES, IN AN AGGREGATE AMOUNT
NOT TO EXCEED $200,000 AT ANY ONE TIME OUTSTANDING, INCURRED IN THE ORDINARY
COURSE OF ACQUIRING, OWNING, FINANCING AND DISPOSING OF PURCHASED SECURITIES;
PROVIDED, HOWEVER, THAT ANY SUCH TRADE PAYABLES INCURRED BY SELLER SHALL BE PAID
WITHIN 60 DAYS OF THE INVOICE DATE.


 


(J)            IT HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES TO ANY
OTHER PERSON, AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ANY MEMBER OR
ANY AFFILIATE OF ANY MEMBER (OTHER THAN IN CONNECTION WITH THE ACQUISITION OF
THE PURCHASED SECURITIES) OR ANY OTHER PERSON.


 


(K)           IT WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS.


 


(L)            IT SHALL NOT SEEK ITS DISSOLUTION, LIQUIDATION OR WINDING UP, IN
WHOLE OR IN PART, OR SUFFER ANY CHANGE OF CONTROL, CONSOLIDATION OR MERGER WITH
RESPECT TO SELLER.


 


(M)          IT WILL NOT COMMINGLE ITS FUNDS AND OTHER ASSETS WITH THOSE OF ANY
OF ITS AFFILIATES OR ANY OTHER PERSON.


 


(N)           IT HAS MAINTAINED AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER
THAT IT WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY OF ITS AFFILIATES OR ANY OTHER PERSON.


 


(O)           IT HAS NOT HELD AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR
THE DEBTS OR OBLIGATIONS OF ANY OTHER PERSON.


 


(P)           THE SELLER SHALL NOT TAKE ANY OF THE FOLLOWING ACTIONS: (I) PERMIT
ITS SHAREHOLDERS TO DISSOLVE OR LIQUIDATE THE SELLER, IN WHOLE OR IN PART; (II)
CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER ENTITY (WHERE SUCH MEMBER IS NOT THE
SURVIVING ENTITY) OR CONVEY OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES AND ASSETS TO ANY ENTITY; OR (III) INSTITUTE ANY PROCEEDING TO BE
ADJUDICATED AS BANKRUPT OR INSOLVENT, OR CONSENT TO THE INSTITUTION OF
BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST IT, OR FILE A PETITION OR ANSWER OR
CONSENT SEEKING REORGANIZATION OR RELIEF UNDER THE BANKRUPTCY CODE, OR EFFECT
ANY SIMILAR PROCEDURE UNDER ANY SIMILAR LAW, OR CONSENT TO THE FILING OF ANY
SUCH PETITION OR TO THE APPOINTMENT OF A RECEIVER, REHABILITATOR, CONSERVATOR,
LIQUIDATOR, ASSIGNEE, TRUSTEE OR SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE
SELLER OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE WINDING UP OR
LIQUIDATION OF ITS AFFAIRS, OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE,
OR TAKE ANY ACTION IN FURTHERANCE OF ANY OF THE FOREGOING.

 

32

--------------------------------------------------------------------------------


 


(Q)           IT HAS NO LIABILITIES, CONTINGENT OR OTHERWISE, OTHER THAN THOSE
NORMAL AND INCIDENTAL TO THE ACQUISITION, OWNERSHIP, FINANCING AND DISPOSITION
OF PURCHASED SECURITIES.


 


(R)            IT HAS CONDUCTED AND SHALL CONDUCT ITS BUSINESS CONSISTENT WITH
THE REQUIREMENTS OF BEING A SINGLE-PURPOSE ENTITY.


 


(S)           IT SHALL NOT MAINTAIN ANY EMPLOYEES.


 


14.          EVENTS OF DEFAULT; REMEDIES


 

After the occurrence and during the continuance of an Event of Default, Seller
hereby appoints Buyer as attorney-in-fact of Seller for the purpose of carrying
out the provisions of this Agreement and taking any action and executing or
endorsing any instruments that Buyer may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  In the event that:

 


(I)            SELLER FAILS TO REPURCHASE OR BUYER FAILS TO TRANSFER PURCHASED
SECURITIES UPON THE APPLICABLE REPURCHASE DATE;


 


(II)           SELLER OR BUYER FAILS TO COMPLY WITH SECTION 4 HEREOF;


 


(III)          AN ACT OF INSOLVENCY OCCURS WITH RESPECT TO SELLER OR SPONSOR;


 


(IV)          SELLER SHALL ADMIT TO BUYER ITS INABILITY TO, OR ITS INTENTION NOT
TO, PERFORM ANY OF ITS OBLIGATIONS HEREUNDER;


 


(V)           EITHER (A) THE TRANSACTION DOCUMENTS SHALL FOR ANY REASON NOT
CAUSE, OR SHALL CEASE TO CAUSE, BUYER TO BE THE OWNER FREE OF ANY ADVERSE CLAIM
OF ANY OF THE PURCHASED SECURITIES, OR (B) IF A TRANSACTION IS RECHARACTERIZED
AS A SECURED FINANCING, THE TRANSACTION DOCUMENTS WITH RESPECT TO ANY
TRANSACTION SHALL FOR ANY REASON CEASE TO CREATE A VALID FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF BUYER IN ANY OF THE PURCHASED SECURITIES;


 


(VI)          IN THE EVENT THAT THE BUYER OR ANY OF ITS AFFILIATES IS A PARTY TO
AN ISDA MASTER AGREEMENT WITH SELLER AND AN EVENT OCCURS WHICH WOULD CONSTITUTE
AN EVENT OF DEFAULT, A TERMINATION EVENT OR AN ADDITIONAL TERMINATION EVENT
UNDER ANY TRANSACTION BETWEEN SELLER AND THE BUYER OR ANY OF ITS AFFILIATES,
REGARDLESS OF WHETHER SUCH TRANSACTION IS IN EFFECT ON THE DATE OF SUCH
OCCURRENCE (CAPITALIZED TERMS USED IN THIS PARAGRAPH (VI) SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE ISDA MASTER AGREEMENT (INCLUDING
RESPECTIVE SCHEDULES AND CONFIRMATIONS) BETWEEN SELLER AND THE BUYER AND/OR ANY
OF ITS AFFILIATES);


 


(VII)         FAILURE OF THE BUYER TO RECEIVE ON ANY REMITTANCE DATE THE
ACCRETED VALUE OF THE PRICE DIFFERENTIAL (LESS ANY AMOUNT OF SUCH PRICE
DIFFERENTIAL PREVIOUSLY PAID BY SELLER TO BUYER);

 

33

--------------------------------------------------------------------------------


 


(VIII)        FAILURE OF THE SELLER TO MAKE ANY OTHER PAYMENT OWING TO THE BUYER
WHICH HAS BECOME DUE, WHETHER BY ACCELERATION OR OTHERWISE UNDER THE TERMS OF
THIS AGREEMENT WHICH FAILURE IS NOT REMEDIED WITHIN THE APPLICABLE PERIOD (IN
THE CASE OF A FAILURE PURSUANT TO PARAGRAPH 4) OR FIVE BUSINESS DAYS (IN THE
CASE OF ANY OTHER SUCH FAILURE);


 


(IX)           ANY GOVERNMENTAL, REGULATORY, OR SELF-REGULATORY AUTHORITY SHALL
HAVE TAKEN ANY ACTION TO REMOVE, LIMIT, RESTRICT, SUSPEND OR TERMINATE THE
RIGHTS, PRIVILEGES, OR OPERATIONS OF SELLER, WHICH SUSPENSION HAS A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OR BUSINESS OPERATIONS OF SELLER;


 


(X)            ANY REPRESENTATION MADE BY SELLER SHALL HAVE BEEN INCORRECT OR
UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR DEEMED TO HAVE BEEN MADE
OR REPEATED (OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
10(B)(VIII) [REPRESENTATIONS IN SECURITIZATION DOCUMENTS] OR (XIX) [FULL AND
ACCURATE DISCLOSURE] OR (XX) [FINANCIAL INFORMATION] (IN THE CASE OF (XX), WITH
RESPECT TO THE AFFECTED PURCHASED SECURITIES ONLY) MADE BY THE SELLER, WHICH
SHALL NOT BE CONSIDERED AN EVENT OF DEFAULT UNLESS INCORRECT OR UNTRUE IN ANY
MATERIAL RESPECT, AND SELLER DOES NOT WITHIN THREE (3) BUSINESS DAYS AFTER
RECEIVING NOTICE OF SUCH INCORRECT OR UNTRUE REPRESENTATION OR WARRANTY
TERMINATE THE RELATED TRANSACTION, AS APPLICABLE, AND REPURCHASE THE RELATED
PURCHASED SECURITIES ON AN EARLY REPURCHASE DATE (UNLESS THE SELLER SHALL HAVE
MADE ANY SUCH REPRESENTATION WITH KNOWLEDGE THAT IT WAS MATERIALLY INCORRECT OR
UNTRUE AT THE TIME MADE));


 


(XI)           THE SPONSOR SHALL HAVE DEFAULTED OR FAILED TO PERFORM UNDER THE
GUARANTY;


 


(XII)          A FINAL JUDGMENT BY ANY COMPETENT COURT IN THE UNITED STATES OF
AMERICA FOR THE PAYMENT OF MONEY IN AN AMOUNT GREATER THAN $250,000 (IN THE CASE
OF THE SELLER) OR $5 MILLION (IN THE CASE OF THE SPONSOR) SHALL HAVE BEEN
RENDERED AGAINST SELLER OR THE SPONSOR, AND REMAINED UNDISCHARGED OR UNPAID FOR
A PERIOD OF SIXTY (60) DAYS, DURING WHICH PERIOD EXECUTION OF SUCH JUDGMENT IS
NOT EFFECTIVELY STAYED BY BONDING OVER OR OTHER MEANS ACCEPTABLE TO BUYER; OR


 


(XIII)         IF SELLER SHALL BREACH OR FAIL TO PERFORM ANY OF THE TERMS,
COVENANTS, OBLIGATIONS OR CONDITIONS OF THIS AGREEMENT, OTHER THAN AS
SPECIFICALLY OTHERWISE REFERRED TO IN THIS DEFINITION OF “EVENT OF DEFAULT”, AND
SUCH BREACH OR FAILURE TO PERFORM IS NOT REMEDIED WITHIN TEN (10) BUSINESS DAYS
AFTER NOTICE THEREOF TO SELLER FROM BUYER OR ITS SUCCESSORS OR ASSIGNS (EACH OF
(I) THROUGH (XIII), AN “EVENT OF DEFAULT”).


 


(A)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING WITH RESPECT
TO SELLER, THE FOLLOWING RIGHTS AND REMEDIES SHALL BE AVAILABLE TO BUYER:


 


(I)            AT THE OPTION OF BUYER, EXERCISED BY WRITTEN NOTICE TO SELLER
(WHICH OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED, EVEN IF NO NOTICE IS
GIVEN,

 

34

--------------------------------------------------------------------------------


 


IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY), THE REPURCHASE DATE
FOR EACH TRANSACTION HEREUNDER SHALL, IF IT HAS NOT ALREADY OCCURRED, BE DEEMED
IMMEDIATELY TO OCCUR (THE DATE ON WHICH SUCH OPTION IS EXERCISED OR DEEMED TO
HAVE BEEN EXERCISED BEING REFERRED TO HEREINAFTER AS THE “ACCELERATED REPURCHASE
DATE”).


 


(II)           IF BUYER EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION
REFERRED TO IN SECTION 14(A)(I) OF THIS AGREEMENT:


 

(A)          SELLER’S OBLIGATIONS HEREUNDER TO REPURCHASE ALL PURCHASED
SECURITIES SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON AND AS OF THE ACCELERATED
REPURCHASE DATE; AND

 

(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE REPURCHASE PRICE
WITH RESPECT TO EACH TRANSACTION (DETERMINED AS OF THE ACCELERATED REPURCHASE
DATE) SHALL BE INCREASED BY THE AGGREGATE AMOUNT OBTAINED BY DAILY APPLICATION
OF, ON A 360 DAY PER YEAR BASIS FOR THE ACTUAL NUMBER OF DAYS DURING THE PERIOD
FROM AND INCLUDING THE ACCELERATED REPURCHASE DATE TO BUT EXCLUDING THE DATE OF
PAYMENT OF THE REPURCHASE PRICE (AS SO INCREASED), (X) THE PRICING RATE (OR, IF
APPLICABLE, THE ALTERNATIVE RATE PLUS 300 BASIS POINTS (3.00%)) FOR SUCH
TRANSACTION MULTIPLIED BY (Y) THE REPURCHASE PRICE FOR SUCH TRANSACTION
(DECREASED BY (I) ANY AMOUNTS ACTUALLY REMITTED TO BUYER BY THE SECURITIES
INTERMEDIARY OR SELLER FROM TIME TO TIME PURSUANT TO SECTION 5 OF THIS AGREEMENT
AND APPLIED TO SUCH REPURCHASE PRICE, AND (II) ANY AMOUNTS APPLIED TO THE
REPURCHASE PRICE PURSUANT TO SECTION 14(A)(III) OF THIS AGREEMENT); AND (C) THE
CUSTODIAN SHALL, UPON THE REQUEST OF BUYER, DELIVER TO BUYER ALL INSTRUMENTS,
CERTIFICATES AND OTHER DOCUMENTS THEN HELD BY THE CUSTODIAN RELATING TO THE
PURCHASED SECURITIES.

 


(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
SELLER, BUYER MAY (A) IMMEDIATELY SELL, AT A PUBLIC OR PRIVATE SALE (PROVIDED
ANY SUCH SALE OF THE ELIGIBLE GNMA SECURITIES SHALL BE MADE IN A RECOGNIZED
MARKET) IN A COMMERCIALLY REASONABLE MANNER AND AT SUCH PRICE OR PRICES AS BUYER
MAY REASONABLY DEEM SATISFACTORY ANY OR ALL OF THE PURCHASED SECURITIES OR (B)
IN ITS SOLE DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH
PURCHASED SECURITIES, TO GIVE SELLER CREDIT FOR SUCH PURCHASED SECURITIES IN AN
AMOUNT EQUAL TO THE MARKET VALUE OF SUCH PURCHASED SECURITIES AGAINST THE
AGGREGATE UNPAID REPURCHASE PRICE FOR SUCH PURCHASED SECURITIES AND ANY OTHER
AMOUNTS OWING BY SELLER UNDER THE TRANSACTION DOCUMENTS.  THE BUYER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TO THE SELLER WRITTEN NOTICE OF ANY
SUCH SALE.  THE PROCEEDS OF ANY DISPOSITION OF PURCHASED SECURITIES EFFECTED
PURSUANT TO THIS SECTION 14(A)(III) SHALL BE APPLIED, (V) FIRST, TO THE
REASONABLE COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH SELLER’S
DEFAULT; (W) SECOND, TO COSTS OF COVER AND/OR HEDGING TRANSACTIONS, IF ANY; (X)
THIRD, TO

 

35

--------------------------------------------------------------------------------


 


THE REPURCHASE PRICE; (Y) FOURTH, TO THE EXIT FEE AND ANY OTHER OUTSTANDING
OBLIGATION OF SELLER TO BUYER OR ITS AFFILIATES; AND (Z) FIFTH, TO RETURN ANY
EXCESS TO SELLER.


 


(IV)          THE PARTIES RECOGNIZE THAT IT MAY NOT BE POSSIBLE TO PURCHASE OR
SELL ALL OF THE ELIGIBLE CRIIMI SECURITIES ON A PARTICULAR BUSINESS DAY, OR IN A
TRANSACTION WITH THE SAME PURCHASER, OR IN THE SAME MANNER BECAUSE THE MARKET
FOR SUCH ELIGIBLE CRIIMI SECURITIES MAY NOT BE LIQUID.  IN VIEW OF THE NATURE OF
THE ELIGIBLE CRIIMI SECURITIES, THE PARTIES AGREE THAT LIQUIDATION OF A
TRANSACTION OR THE ELIGIBLE CRIIMI SECURITIES DOES NOT REQUIRE A PUBLIC PURCHASE
OR SALE AND THAT A GOOD FAITH PRIVATE PURCHASE OR SALE SHALL BE DEEMED TO HAVE
BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  ACCORDINGLY, BUYER MAY ELECT, IN
ITS SOLE DISCRETION, THE TIME AND MANNER OF LIQUIDATING ANY ELIGIBLE CRIIMI
SECURITIES, AND NOTHING CONTAINED HEREIN SHALL (A) OBLIGATE BUYER TO LIQUIDATE
ANY ELIGIBLE CRIIMI SECURITIES ON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT OR TO LIQUIDATE ALL OF THE ELIGIBLE CRIIMI SECURITIES IN THE
SAME MANNER OR ON THE SAME BUSINESS DAY OR (B) CONSTITUTE A WAIVER OF ANY RIGHT
OR REMEDY OF BUYER.


 


(V)           SELLER SHALL BE LIABLE TO BUYER FOR (A) THE AMOUNT OF ALL
EXPENSES, INCLUDING REASONABLE LEGAL FEES AND EXPENSES, ACTUALLY INCURRED BY
BUYER IN CONNECTION WITH OR AS A CONSEQUENCE OF AN EVENT OF DEFAULT WITH RESPECT
TO SELLER, (B) ALL COSTS INCURRED IN CONNECTION WITH COVERING TRANSACTIONS OR
HEDGING TRANSACTIONS, AND (C) ANY OTHER LOSS, DAMAGE, COST OR EXPENSE DIRECTLY
ARISING OR RESULTING FROM THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
SELLER (BUT EXCLUDING CONSEQUENTIAL DAMAGES AND ANY LOST PROFIT OR OPPORTUNITY).


 


(VI)          BUYER SHALL HAVE, IN ADDITION TO ITS RIGHTS AND REMEDIES UNDER THE
TRANSACTION DOCUMENTS, ALL OF THE RIGHTS AND REMEDIES PROVIDED BY APPLICABLE
FEDERAL, STATE, FOREIGN, AND LOCAL LAWS (INCLUDING, WITHOUT LIMITATION, IF THE
TRANSACTIONS ARE RECHARACTERIZED AS SECURED FINANCINGS, THE RIGHTS AND REMEDIES
OF A SECURED PARTY UNDER THE UCC OF THE STATE OF NEW YORK, TO THE EXTENT THAT
THE UCC IS APPLICABLE, AND THE RIGHT TO OFFSET ANY MUTUAL DEBT AND CLAIM), IN
EQUITY, AND UNDER ANY OTHER AGREEMENT BETWEEN BUYER AND SELLER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, BUYER SHALL BE ENTITLED TO SET OFF THE
PROCEEDS OF THE LIQUIDATION OF THE PURCHASED SECURITIES AGAINST ALL OF SELLER’S
OBLIGATIONS TO BUYER, WHETHER OR NOT SUCH OBLIGATIONS ARE THEN DUE, WITHOUT
PREJUDICE TO BUYER’S RIGHT TO RECOVER ANY DEFICIENCY.


 


(VII)         SUBJECT TO THE NOTICE AND GRACE PERIODS SET FORTH HEREIN, BUYER
MAY EXERCISE ANY OR ALL OF THE REMEDIES AVAILABLE TO BUYER IMMEDIATELY UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AND AT ANY TIME DURING THE CONTINUANCE
THEREOF.  ALL RIGHTS AND REMEDIES ARISING UNDER THE TRANSACTION

 

36

--------------------------------------------------------------------------------


 


DOCUMENTS, AS AMENDED FROM TIME TO TIME, ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
OTHER RIGHTS OR REMEDIES WHICH BUYER MAY HAVE.


 


(VIII)        BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT PRIOR
JUDICIAL PROCESS OR HEARING, AND SELLER HEREBY EXPRESSLY WAIVES ANY DEFENSES
SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER TO ENFORCE ITS RIGHTS BY JUDICIAL
PROCESS.  SELLER ALSO WAIVES ANY DEFENSE SELLER MIGHT OTHERWISE HAVE ARISING
FROM THE USE OF NONJUDICIAL PROCESS, DISPOSITION OF ANY OR ALL OF THE PURCHASED
SECURITIES, OR FROM ANY OTHER ELECTION OF REMEDIES.  SELLER RECOGNIZES THAT
NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF THE TRADE, ARE RESPONSIVE
TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A BARGAIN AT ARM’S LENGTH.


 


(B)           IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING WITH RESPECT TO
BUYER, THE FOLLOWING RIGHTS AND REMEDIES SHALL BE AVAILABLE TO SELLER:


 


(I)            UPON TENDER BY SELLER OF PAYMENT OF THE AGGREGATE REPURCHASE
PRICE FOR ALL PURCHASED SECURITIES, BUYER’S RIGHT, TITLE AND INTEREST IN SUCH
PURCHASED SECURITIES SHALL BE DEEMED TRANSFERRED TO SELLER, AND BUYER SHALL
DELIVER SUCH PURCHASED SECURITIES TO SELLER AT BUYER’S EXPENSE.


 


(II)           IF SELLER EXERCISES THE OPTION REFERRED TO IN SECTION 14(B)(I)
HEREOF AND BUYER FAILS TO DELIVER ANY PURCHASED SECURITIES TO SELLER, SELLER MAY
(A) PURCHASE SECURITIES (“REPLACEMENT COLLATERAL”), THAT ARE IN AS SIMILAR AN
AMOUNT AND INTEREST RATE AS IS REASONABLY PRACTICABLE AS SUCH PURCHASED
SECURITIES OR (B) IN ITS SOLE DISCRETION ELECT, IN LIEU OF PURCHASING
REPLACEMENT COLLATERAL, TO BE DEEMED TO HAVE PURCHASED REPLACEMENT COLLATERAL AT
A PRICE THEREFOR EQUAL TO THE MARKET VALUE OF SUCH PURCHASED SECURITIES AS OF
SUCH DATE.


 


(III)          BUYER SHALL BE LIABLE TO SELLER FOR ANY EXCESS OF THE PRICE PAID
(OR DEEMED PAID) BY SELLER FOR REPLACEMENT COLLATERAL THEREFOR OVER THE
REPURCHASE PRICE FOR THE PURCHASED SECURITIES REPLACED THEREBY.


 


15.          SINGLE AGREEMENT


 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries

 

37

--------------------------------------------------------------------------------


 

and other transfers in respect of any other Transactions hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.

 


16.          RECORDING OF COMMUNICATIONS


 

EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

 


17.          NOTICES AND OTHER COMMUNICATIONS


 

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopier (with answerback acknowledged) provided that such telecopied notice
must also be delivered by one of the means set forth in (a), (b) or (c) above,
to the address specified in Annex I hereto or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section.  A notice shall be deemed to have been given: (a) in the case
of hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section.  A party receiving a notice which does not comply
with the technical requirements for notice under this Section may elect to waive
any deficiencies and treat the notice as having been properly given.

 


18.          ENTIRE AGREEMENT; SEVERABILITY


 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

38

--------------------------------------------------------------------------------


 


19.          NON-ASSIGNABILITY


 


(A)           THE RIGHTS AND OBLIGATIONS OF THE SELLER UNDER THE TRANSACTION
DOCUMENTS AND UNDER ANY TRANSACTION SHALL NOT BE ASSIGNED BY THE SELLER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BUYER.


 


(B)           BUYER SHALL BE ENTITLED TO ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THE TRANSACTION DOCUMENTS AND/OR UNDER ANY TRANSACTION TO ANY OTHER PERSON
AND/OR ISSUE ONE OR MORE PARTICIPATION INTERESTS WITH RESPECT TO ANY OR ALL OF
THE TRANSACTIONS TO ANY OTHER PERSON, IN EACH CASE, WITHOUT THE SELLER’S CONSENT
AND, IN CONNECTION THEREWITH, MAY BIFURCATE OR ALLOCATE (I.E.
SENIOR/SUBORDINATE) AMOUNTS OWED TO BUYER; PROVIDED, HOWEVER, THAT (I) BUYER
SHALL ACT AS EXCLUSIVE AGENT FOR ALL PARTICIPANTS IN ANY DEALINGS WITH SELLER IN
CONNECTION WITH SUCH TRANSACTIONS, (II) SELLER SHALL NOT BE OBLIGATED TO DEAL
DIRECTLY WITH ANY PARTY OTHER THAN BUYER IN CONNECTION WITH SUCH TRANSACTIONS,
OR TO PAY OR REIMBURSE BUYER FOR ANY COSTS THAT WOULD NOT HAVE BEEN INCURRED BY
BUYER HAD NO PARTICIPATION INTERESTS IN SUCH TRANSACTIONS BEEN ISSUED AND
(III) FOLLOWING THE CONSUMMATION OF ANY SUCH ARRANGEMENT OR PARTICIPATION, THE
INITIAL BUYER SHALL REMAIN THE PARTY SOLELY RESPONSIBLE FOR THE CALCULATION OF
THE MARKET VALUE FOR ALL PURPOSES OF THIS AGREEMENT, IRRESPECTIVE OF WHETHER
SUCH PERSON CONTINUES TO OWN A BENEFICIAL INTEREST IN THE TRANSACTIONS.  THE
SELLER SHALL COOPERATE WITH ANY REASONABLE REQUEST OF THE BUYER IN CONNECTION
WITH ANY SUCH ASSIGNMENT OR PARTICIPATION; PROVIDED, THE BUYER SHALL REIMBURSE
THE SELLER FOR SELLER’S REASONABLE OUT-OF-POCKET COSTS INCURRED IN COMPLYING
WITH SUCH COOPERATION COVENANT.


 


(C)           SUBJECT TO THE FOREGOING, THE TRANSACTION DOCUMENTS AND ANY
TRANSACTIONS SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THE TRANSACTION
DOCUMENTS, EXPRESS OR IMPLIED, SHALL GIVE TO ANY PERSON, OTHER THAN THE PARTIES
TO THE TRANSACTION DOCUMENTS AND THEIR RESPECTIVE SUCCESSORS, ANY BENEFIT OR ANY
LEGAL OR EQUITABLE RIGHT, POWER, REMEDY OR CLAIM UNDER THE TRANSACTION
DOCUMENTS.


 


20.          GOVERNING LAW


 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 


21.          NO WAIVERS, ETC.


 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 


22.          USE OF EMPLOYEE PLAN ASSETS


 


(A)           IF ASSETS OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ANY PROVISION OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”) ARE INTENDED TO BE
USED BY EITHER PARTY HERETO (THE “PLAN PARTY”) IN A TRANSACTION, THE PLAN PARTY
SHALL SO NOTIFY THE OTHER PARTY PRIOR TO

 

39

--------------------------------------------------------------------------------


 


THE TRANSACTION.  THE PLAN PARTY SHALL REPRESENT IN WRITING TO THE OTHER PARTY
THAT THE TRANSACTION DOES NOT CONSTITUTE A PROHIBITED TRANSACTION UNDER ERISA OR
IS OTHERWISE EXEMPT THEREFROM, AND THE OTHER PARTY MAY PROCEED IN RELIANCE
THEREON BUT SHALL NOT BE REQUIRED SO TO PROCEED.


 


(B)           SUBJECT TO THE LAST SENTENCE OF SUBPARAGRAPH (A) OF THIS
PARAGRAPH, ANY SUCH TRANSACTION IN WHICH SELLER IS THE PLAN PARTY SHALL PROCEED
ONLY IF SELLER FURNISHES OR HAS FURNISHED TO BUYER ITS MOST RECENT AVAILABLE
AUDITED STATEMENT OF ITS FINANCIAL CONDITION AND ITS MOST RECENT SUBSEQUENT
UNAUDITED STATEMENT OF ITS FINANCIAL CONDITION.


 


(C)           BY ENTERING INTO A TRANSACTION IN WHICH SELLER IS THE PLAN PARTY
PURSUANT TO THIS PARAGRAPH, SELLER SHALL BE DEEMED (I) TO REPRESENT TO BUYER
THAT SINCE THE DATE OF SPONSOR’S LATEST SUCH FINANCIAL STATEMENTS, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN SELLER’S FINANCIAL CONDITION WHICH SELLER HAS
NOT DISCLOSED TO BUYER, AND (II) TO AGREE TO PROVIDE BUYER WITH FUTURE AUDITED
AND UNAUDITED STATEMENTS OF ITS FINANCIAL CONDITION AS THEY ARE ISSUED, SO LONG
AS IT IS A SELLER IN ANY OUTSTANDING TRANSACTION IN WHICH IT IS THE PLAN PARTY.


 


23.          INTENT


 


(A)           THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “REPURCHASE
AGREEMENT” AS THAT TERM IS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE TYPE OF SECURITIES SUBJECT TO
SUCH TRANSACTION OR THE TERM OF SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE), AND A “SECURITIES CONTRACT” AS THAT TERM IS DEFINED IN SECTION
741 OF TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (EXCEPT INSOFAR AS THE
TYPE OF ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION
INAPPLICABLE).


 


(B)           IT IS UNDERSTOOD THAT EITHER PARTY’S RIGHT TO LIQUIDATE SECURITIES
DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE ANY
OTHER REMEDIES PURSUANT TO PARAGRAPH 11 HEREOF IS A CONTRACTUAL RIGHT TO
LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555 AND 559 OF TITLE 11 OF
THE UNITED STATES CODE, AS AMENDED.


 


(C)           THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN
“INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA AND ANY RULES,
ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF ASSETS
SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


 


(D)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING
CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE
CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND
PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,
RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA).

 

40

--------------------------------------------------------------------------------


 


24.          DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


 

The parties acknowledge that they have been advised that:

 


(A)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
BROKER OR DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”), THE
SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE
PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”) DO NOT
PROTECT THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER;


 


(B)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH
THE SEC UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE PROTECTION TO
THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


 


(C)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A
TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE
INSURANCE FUND, AS APPLICABLE.


 


25.          CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 


(A)           EACH PARTY IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN MANHATTAN, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY FOR
THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT AND (II) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS
PLACE OF RESIDENCE OR DOMICILE.


 


(B)           TO THE EXTENT THAT EITHER PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY, SUCH PARTY HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ANY ACTION BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT.


 


(C)           THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING AND IRREVOCABLY CONSENT TO THE SERVICE OF ANY SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS BY THE MAILING OF COPIES OF SUCH PROCESS TO
THEM AT THEIR RESPECTIVE ADDRESS SPECIFIED HEREIN.  THE PARTIES HEREBY AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS SECTION 25 SHALL AFFECT THE RIGHT OF
THE BUYER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT
THE RIGHT OF THE BUYER TO BRING ANY ACTION OR PROCEEDING AGAINST THE SELLER OR
ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

 

41

--------------------------------------------------------------------------------


 


(D)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.


 


26.          NO RELIANCE


 

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

 


(A)           IT IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT DECISION
OR OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER WRITTEN OR
ORAL) OF THE OTHER PARTY TO THE TRANSACTION DOCUMENTS, OTHER THAN THE
REPRESENTATIONS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS;


 


(B)           IT HAS CONSULTED WITH ITS OWN LEGAL, REGULATORY, TAX, BUSINESS,
INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS TO THE EXTENT THAT IT HAS DEEMED
NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT, HEDGING AND TRADING DECISIONS
(INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY TRANSACTION) BASED UPON
ITS OWN JUDGMENT AND UPON ANY ADVICE FROM SUCH ADVISORS AS IT HAS DEEMED
NECESSARY AND NOT UPON ANY VIEW EXPRESSED BY THE OTHER PARTY;


 


(C)           IT IS A SOPHISTICATED AND INFORMED PERSON THAT HAS A FULL
UNDERSTANDING OF ALL THE TERMS, CONDITIONS AND RISKS (ECONOMIC AND OTHERWISE) OF
THE TRANSACTION DOCUMENTS AND EACH TRANSACTION THEREUNDER AND IS CAPABLE OF
ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THOSE RISKS;


 


(D)           IT IS ENTERING INTO THE TRANSACTION DOCUMENTS AND EACH TRANSACTION
THEREUNDER FOR THE PURPOSES OF MANAGING ITS BORROWINGS OR INVESTMENTS OR HEDGING
ITS UNDERLYING ASSETS OR LIABILITIES AND NOT FOR PURPOSES OF SPECULATION; AND


 


(E)           IT IS NOT ACTING AS A FIDUCIARY OR FINANCIAL, INVESTMENT OR
COMMODITY TRADING ADVISOR FOR THE OTHER PARTY AND HAS NOT GIVEN THE OTHER PARTY
(DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON) ANY ASSURANCE, GUARANTY OR
REPRESENTATION WHATSOEVER AS TO THE MERITS (EITHER LEGAL, REGULATORY, TAX,
BUSINESS, INVESTMENT, FINANCIAL ACCOUNTING OR OTHERWISE) OF THE TRANSACTION
DOCUMENTS OR ANY TRANSACTION THEREUNDER.


 


27.          INDEMNITY


 


(A)           THE SELLER HEREBY AGREES TO INDEMNIFY THE BUYER, THE BUYER’S
DESIGNEE AND EACH OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (“INDEMNIFIED
PARTIES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, TAXES (INCLUDING STAMP, EXCISE,
SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH
RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE DOCUMENTS DELIVERED IN CONNECTION
HEREWITH, OTHER THAN INCOME TAXES OF THE BUYER BUT EXCLUDING CONSEQUENTIAL
DAMAGES AND ANY LOST PROFIT OR OPPORTUNITY), FEES, COSTS, EXPENSES (INCLUDING
REASONABLE ATTORNEYS FEES AND DISBURSEMENTS) OR DISBURSEMENTS (ALL OF THE

 

42

--------------------------------------------------------------------------------


 


FOREGOING, COLLECTIVELY “INDEMNIFIED AMOUNTS”) WHICH MAY AT ANY TIME (INCLUDING,
WITHOUT LIMITATION, SUCH TIME AS THIS AGREEMENT SHALL NO LONGER BE IN EFFECT AND
THE TRANSACTIONS SHALL HAVE BEEN REPAID IN FULL) BE IMPOSED ON OR ASSERTED
AGAINST ANY INDEMNIFIED PARTY IN ANY WAY WHATSOEVER ARISING OUT OF OR IN
CONNECTION WITH, OR RELATING TO, THIS AGREEMENT OR ANY TRANSACTIONS THEREUNDER
OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY INDEMNIFIED PARTY UNDER OR IN
CONNECTION WITH ANY OF THE FOREGOING; PROVIDED, THAT SELLER SHALL NOT BE LIABLE
FOR INDEMNIFIED AMOUNTS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY.  SELLER ALSO AGREES TO REIMBURSE BUYER AS
AND WHEN BILLED BY BUYER FOR ALL BUYER’S REASONABLE COSTS AND OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OR THE PRESERVATION OF
BUYER’S RIGHTS UNDER THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY,
INCLUDING WITHOUT LIMITATION THE REASONABLE FEES AND DISBURSEMENTS OF ITS
COUNSEL.  SELLER HEREBY ACKNOWLEDGES THAT, THE OBLIGATION OF SELLER HEREUNDER IS
A RECOURSE OBLIGATION OF SELLER.


 


(B)           IN THE EVENT A CLAIM AGAINST ANY INDEMNIFIED PARTY ARISES THAT IS
COVERED BY THE INDEMNITY PROVISIONS OF THIS SECTION 27, NOTICE SHALL BE GIVEN
PROMPTLY BY BUYER TO SELLER; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH
NOTICE SHALL NOT RESULT IN A WAIVER OF ANY RIGHT TO INDEMNIFICATION HEREUNDER
EXCEPT TO THE EXTENT THAT SELLER’S ABILITY TO DEFEND AGAINST THE EVENT WITH
RESPECT TO WHICH INDEMNIFICATION IS SOUGHT IS MATERIALLY ADVERSELY AFFECTED BY
THE FAILURE OF BUYER TO GIVE SUCH NOTICE PROMPTLY. SELLER SHALL HAVE THE RIGHT
TO CONTEST AND DEFEND BY ALL APPROPRIATE LEGAL PROCEEDINGS SUCH CLAIM AND TO
CONTROL ALL SETTLEMENTS (UNLESS THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION
AGREES TO ASSUME THE COST OF SETTLEMENT AND TO FORGO SUCH INDEMNITY) AND TO
SELECT LEAD COUNSEL TO DEFEND ANY AND ALL SUCH CLAIMS AT THE SOLE COST AND
EXPENSE OF SUCH SELLER; PROVIDED, HOWEVER, THAT SELLER SHALL NOT BE ENTITLED TO
ASSUME THE DEFENSE OF ANY SUCH CLAIM, WITHOUT THE EXPRESS WRITTEN CONSENT OF
BUYER, WHICH MAY BE PROVIDED IN BUYER’S SOLE DISCRETION, IF SUCH CLAIM (I) SEEKS
INJUNCTIVE RELIEF, (II) INVOLVES A CLASS ACTION, (III) INVOLVES ALLEGATIONS OF
CRIMINAL ACTIVITIES, OR (IV) INVOLVES ALLEGATIONS OF VIOLATIONS OF ANY DOMESTIC
OR FOREIGN FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS OR ANY DOMESTIC OR
FOREIGN FEDERAL OR STATE ANTITRUST LAWS; AND PROVIDED, FURTHER, HOWEVER, THAT
SELLER MAY NOT EFFECT ANY SETTLEMENT THAT COULD RESULT IN ANY COST, EXPENSE OR
LIABILITY TO, OR HAVE ANY ADVERSE EFFECT UPON, ANY INDEMNIFIED PARTY, UNLESS
SUCH PARTY CONSENTS IN WRITING TO SUCH SETTLEMENT AND THE SELLER AGREES TO
INDEMNIFY SUCH PARTY THEREFOR; AND PROVIDED, FURTHER, THAT COUNSEL SELECTED BY
THE SELLER IS REASONABLY SATISFACTORY TO THE BUYER. IN CONNECTION WITH ANY SUCH
CLAIM, ACTION OR PROCEEDING, THE PARTIES SHALL COOPERATE WITH EACH OTHER AND
PROVIDE EACH OTHER WITH ACCESS TO RELEVANT BOOKS AND RECORDS IN THEIR
POSSESSION.


 


28.          MISCELLANEOUS


 


(A)           ALL RIGHTS, REMEDIES AND POWERS OF BUYER HEREUNDER AND IN
CONNECTION HEREWITH ARE IRREVOCABLE AND CUMULATIVE, AND NOT ALTERNATIVE OR
EXCLUSIVE, AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS, REMEDIES AND POWERS OF
BUYER WHETHER UNDER LAW, EQUITY OR AGREEMENT.  IN ADDITION TO THE RIGHTS AND
REMEDIES GRANTED TO IT IN THIS AGREEMENT, TO THE EXTENT THIS AGREEMENT IS
DETERMINED TO CREATE A SECURITY INTEREST, BUYER SHALL HAVE ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UCC.

 

43

--------------------------------------------------------------------------------


 


(B)           THE TRANSACTION DOCUMENTS MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


(C)           THE HEADINGS IN THE TRANSACTION DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR CONSTRUCTION OF THE
TRANSACTION DOCUMENTS.


 


(D)           WITHOUT LIMITING THE RIGHTS AND REMEDIES OF BUYER UNDER THE
TRANSACTION DOCUMENTS, SELLER SHALL PAY BUYER’S REASONABLE ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
CONSUMMATION OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS THEREUNDER; PROVIDED, THE SELLER’S
RESPONSIBILITY TO PAY FOR BUYER’S COUNSEL’S LEGAL FEES AND DISBURSEMENTS IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND CONSUMMATION OF THE
TRANSACTION DOCUMENTS SHALL BE CAPPED AT $50,000 PLUS REASONABLE DISBURSEMENTS. 
SELLER AGREES TO PAY BUYER ON DEMAND UPON DELIVERY OF AN ITEMIZED STATEMENT
DETAILING SAME, ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE EXPENSES
FOR LEGAL SERVICES OF EVERY KIND) OF ANY SUBSEQUENT ENFORCEMENT OF ANY OF THE
PROVISIONS HEREOF, OR OF THE PERFORMANCE BY BUYER OF ANY OBLIGATIONS OF SELLER
IN RESPECT OF THE PURCHASED SECURITIES, OR ANY ACTUAL OR ATTEMPTED SALE, OR ANY
EXCHANGE, ENFORCEMENT, COLLECTION, COMPROMISE OR SETTLEMENT IN RESPECT OF ANY OF
THE COLLATERAL AND FOR THE CUSTODY, CARE OR PRESERVATION OF THE COLLATERAL
(INCLUDING INSURANCE COSTS) AND DEFENDING OR ASSERTING RIGHTS AND CLAIMS OF
BUYER IN RESPECT THEREOF, BY LITIGATION OR OTHERWISE.  IN ADDITION, SELLER
AGREES TO PAY BUYER ON DEMAND ALL REASONABLE COSTS AND EXPENSES (INCLUDING
REASONABLE EXPENSES FOR LEGAL SERVICES) INCURRED IN CONNECTION WITH REGISTERING
THE COLLATERAL IN THE NAME OF BUYER OR ITS NOMINEE.  ALL SUCH EXPENSES SHALL BE
RECOURSE OBLIGATIONS OF SELLER TO BUYER UNDER THIS AGREEMENT.


 


(E)           EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AGREEMENT SHALL BE PROHIBITED BY OR BE INVALID UNDER SUCH LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AGREEMENT.


 


(F)            THIS AGREEMENT CONTAINS A FINAL AND COMPLETE INTEGRATION OF ALL
PRIOR EXPRESSIONS BY THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT
TO SUCH SUBJECT MATTER, SUPERSEDING ALL PRIOR ORAL OR WRITTEN UNDERSTANDINGS.


 


(G)           THE PARTIES UNDERSTAND THAT THIS AGREEMENT IS A LEGALLY BINDING
AGREEMENT THAT MAY AFFECT SUCH PARTY’S RIGHTS.  EACH PARTY REPRESENTS TO THE
OTHER THAT IT HAS RECEIVED LEGAL ADVICE FROM COUNSEL OF ITS CHOICE REGARDING THE
MEANING AND LEGAL SIGNIFICANCE OF THIS AGREEMENT AND THAT IT IS SATISFIED WITH
ITS LEGAL COUNSEL AND THE ADVICE RECEIVED FROM IT.


 


(H)           SHOULD ANY PROVISION OF THIS AGREEMENT REQUIRE JUDICIAL
INTERPRETATION, IT IS AGREED THAT A COURT INTERPRETING OR CONSTRUING THE SAME
SHALL NOT APPLY A PRESUMPTION THAT THE TERMS HEREOF SHALL BE MORE STRICTLY
CONSTRUED AGAINST ANY PERSON BY REASON OF THE RULE OF CONSTRUCTION THAT A
DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST THE PERSON WHO ITSELF OR
THROUGH ITS AGENT

 

44

--------------------------------------------------------------------------------


 


PREPARED THE SAME, IT BEING AGREED THAT ALL PARTIES HAVE PARTICIPATED IN THE
PREPARATION OF THIS AGREEMENT.


 


(I)            THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “SECURITIES
CONTRACT” AS THAT TERM IS DEFINED IN SECTION 741 OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED.


 


29.          TAX TREATMENT


 

Each party to this Agreement acknowledges that its intent for accounting
purposes and purposes of U.S. federal, state and local income and franchise
taxes, to treat the Transactions as indebtedness of Seller that is secured by
the Purchased Securities and that the Purchased Securities are owned by
CBO REIT II for federal income tax purposes (Seller being a disregarded entity
for federal income tax purposes) so long as no Event of Default has occurred.
All parties to this Agreement agree to such treatment and agree to take no
action inconsistent with this treatment, unless required by law.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

 

BUYER:

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH

 

 

 

By:

/s/ Christopher E. Tognola

 

 

Name:

Christopher E. Tognola

 

 

Title:

Director

 

 

 

 

By:

/s/ Tobin Cobb

 

 

Name:

Tobin Cobb

 

 

Title:

Managing Director

 

 

 

 

SELLER:

 

 

 

CRIIMI FINANCING CO., INC.

 

 

 

 

 

By:

/s/ Mark Libera

 

 

Name:

 Mark Libera

 

 

Title:

 Vice President and Acting General Counsel

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I

Names and Addresses for Communications between Parties

SCHEDULE I-A

Original Purchase Percentages, CF Sweep Purchase Percentages, Buyer’s Margin
Percentages and Applicable Spreads

EXHIBIT I

Form of Confirmation

EXHIBIT II

Authorized Representatives of Seller

EXHIBIT III

Monthly Reporting Package

EXHIBIT IV

Form of Power of Attorney

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Names and Addresses for Communications Between Parties

 

Buyer:

 

 

 

 

 

Deutsche Bank AG, Cayman Islands Branch

 

 

60 Wall Street

 

 

New York, New York 10005

 

Attention:

Chris Tognola

 

Telephone:

(212) 250-4541

 

Telecopy:

(212) 797-4489

 

 

With a copy to:

 

 

 

 

 

Sidley Austin Brown & Wood LLP

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

Attention:

Brian Krisberg, Esq.

 

Telephone:

(212) 839-8735

 

Telecopy:

(212) 839-5599

 

 

Seller:

 

 

 

 

 

CRIIMI Financing Co., Inc.

 

 

c/o CRIIMI MAE Inc.

 

 

11200 Rockville Pike, Suite 400

 

 

Rockville, Maryland  20852

 

Attention:

 

 

 

Telephone:

 

 

 

Telecopy:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I-A

 

Original Purchase Percentages, CF Sweep Purchase Percentages

Margin Maintenance Percentages and Applicable Spreads

 

 

 

Original
Purchase
Percentages

 

CF Sweep
Purchases
Percentages

 

Margin
Maintenance
Percentages

 

Applicable
Spreads

 

 

 

 

 

 

 

 

 

(bps)

 

Eligible CRIIMI Securities:

 

 

 

 

 

 

 

 

 

Junior D Certificates

 

80.0

%

85.0

%

90.0

%

125

 

Class E Bond

 

75.0

%

80.0

%

85.0

%

125

 

 

 

 

 

 

 

 

 

 

 

Eligible GNMA Securities

 

86.5

%

N/A

 

N/A

 

10

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CONFIRMATION STATEMENT

DEUTSCHE BANK AG,

Cayman Islands Branch

 

Ladies and Gentlemen:

 

Deutsche Bank AG, Cayman Islands Branch, is pleased to deliver our written
CONFIRMATION of our agreement to enter into the Transaction pursuant to which
Deutsche Bank AG, Cayman Islands Branch shall purchase from you the Purchased
Securities identified in the Master Repurchase Agreement, dated as of June   ,
2004 (the “Agreement”), between Deutsche Bank AG, Cayman Islands Branch (the
“Buyer”) and CRIIMI Financing Co., Inc. (collectively, the “Seller”) as follows
below and on the attached Schedule 1.  Capitalized terms used herein without
definition have the meanings given in the Agreement.

 

Purchase Date:

 

             , 200  

 

 

 

Purchased Securities:

 

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Purchased Securities:

 

As identified on attached Schedule 1

 

 

 

Repurchase Date:

 

 

 

 

 

Purchase Price:

 

$

 

 

 

Pricing Rate:

 

one month LIBOR plus            %

 

 

 

Buyer’s Margin Percentage:

 

As identified in Schedule 2

 

 

 

Margin Notice Deadline:

 

11:00 a.m.

 

 

 

Governing Agreements:

 

As identified on attached Schedule 1

 

 

 

Name and address for communications:

 

Buyer:

Deutsche Bank AG, Cayman Islands Branch

 

 

 

60 Wall Street
New York, New York 10022

 

 

 

Attention:

Chris Tognola

 

 

 

Telephone:

(212) 250-4541

 

 

 

Telecopy:

(212) 797-4489

 

 

Seller:

CRIIMI Financing Co., Inc.


 


 


 


C/O CRIIMI MAE INC.
11200 ROCKVILLE PIKE, SUITE 400
ROCKVILLE, MARYLAND  20852

 

 

 

Attention:

 

 

 

 

 

Telephone:

 

 

 

 

 

Telecopy:

 

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH

 

 

 

By:

/s/ Christopher E. Tognola

 

 

Name:

Christopher E. Tognola

 

 

Title: 

Director

 

 

 

 

By:

/s/ Tobin Cobb

 

 

Name:

Tobin Cobb

 

 

Title: 

Managing Director

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

CRIIMI FINANCING CO., INC.

 

 

 

 

 

By:

/s/ Mark Libera

 

 

Name:  Mark Libera

 

Title:  Vice President and Acting General Counsel

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Confirmation Statement

 

Purchased Securities:

 

Aggregate Principal Amount:

 

CUSIP NO.:

 

Securitization Document (including trustee):

 

3

--------------------------------------------------------------------------------


 

EXHIBIT II

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Specimen Signature

 

 

 

Mark Libera

 

/s/ Mark Libera

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

MONTHLY REPORTING PACKAGE

 

I.              Trustee Reports

 

II.            CMBS Monthly Report

 

III.           Schedule of Cumulative Visible Losses

 

--------------------------------------------------------------------------------